 

Exhibit 10.4

 

 

 

AMENDED AND RESTATED TRUST AGREEMENT

 

among

 

HYUNDAI ABS FUNDING, LLC,
as Depositor

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee

 

and

 

HYUNDAI CAPITAL AMERICA,

 

as Administrator

 

Dated as of July 22, 2020

 

 



 

(2020-B Amended and Restated Trust Agreement)

 

  

TABLE OF CONTENTS



        Page           ARTICLE 1.  DEFINITIONS                Section 1.01 
Definitions   1 Section 1.02  Other Definitional Provisions   1          ARTICLE
2.  ORGANIZATION              Section 2.01  Name   2 Section 2.02  Office   2
Section 2.03  Purposes and Powers   2 Section 2.04  Appointment of Owner
Trustee   3 Section 2.05  Initial Capital Contribution of Trust Estate   3
Section 2.06  Declaration of Trust   3 Section 2.07  Title to Trust Property   4
Section 2.08  Situs of Trust   4 Section 2.09  Representations, Warranties and
Covenants of the Depositor   4 Section 2.10  Federal Income Tax Allocations   5
         ARTICLE 3.  TRUST CERTIFICATES AND TRANSFER OF INTERESTS             
Section 3.01  Initial Ownership   6 Section 3.02  The Trust Certificates   6
Section 3.03  Execution, Authentication and Delivery of Trust Certificates   6
Section 3.04  Registration of Transfer and Exchange of Trust Certificates   6
Section 3.05  Mutilated, Destroyed, Lost or Stolen Trust Certificates   7
Section 3.06  Persons Deemed Owners   7 Section 3.07  Access to List of
Certificateholders’ Names and Addresses   8 Section 3.08  Maintenance of Office
or Agency   8 Section 3.09  Appointment of Paying Agent   8 Section 3.10  Form
of Trust Certificates   9 Section 3.11  Transfer Restrictions   9 Section 3.12 
Legending of Trust Certificates   14 Section 3.13  Authenticating Agent   16
Section 3.14  Actions of Certificateholders   17          ARTICLE 4.  ACTIONS BY
OWNER TRUSTEE              Section 4.01  Prior Notice with Respect to Certain
Matters   18 Section 4.02  Action by Servicer with Respect to Certain Matters 
 20 Section 4.03  Action by Certificateholders with Respect to Bankruptcy   20
Section 4.04  Restrictions on Certificateholders’ Power   20 Section 4.05 
Majority Control   20          ARTICLE 5.  APPLICATION OF TRUST FUNDS; CERTAIN
DUTIES              Section 5.01  Establishment of Certificate Distribution
Account   20 Section 5.02  Application of Trust Funds   21 Section 5.03  Method
of Payment   21

 



 i

(2020-B Amended and Restated Trust Agreement)

 

 

TABLE OF CONTENTS
(continued)

 

        Page           Section 5.04  Accounting and Reports to
Certificateholders, the Internal Revenue Service and Others   21 Section 5.05 
Signature on Returns; Partnership Representative   22 Section 5.06  Duties of
Depositor on Behalf of Trust   23          ARTICLE 6.  AUTHORITY AND DUTIES OF
OWNER TRUSTEE              Section 6.01  General Authority   23 Section 6.02 
General Duties   23 Section 6.03  Action upon Instruction   24 Section 6.04  No
Duties Except as Specified in this Agreement or in Instructions   25 Section
6.05  No Action Except Under Specified Documents or Instructions   25 Section
6.06  Restrictions   26 Section 6.07  Regulatory Investigations   26         
ARTICLE 7.  CONCERNING THE OWNER TRUSTEE              Section 7.01  Acceptance
of Trusts and Duties   26 Section 7.02  Furnishing of Documents   27 Section
7.03  Representations and Warranties   27 Section 7.04  Reliance; Advice of
Counsel   28 Section 7.05  Not Acting in Individual Capacity   29 Section 7.06 
Owner Trustee Not Liable for Trust Certificates or for Receivables   29 Section
7.07  Owner Trustee May Own Trust Certificates and Notes   29 Section 7.08 
Doing Business in Other Jurisdictions   29 Section 7.09  Paying Agent;
Authenticating Agent   30          ARTICLE 8.  COMPENSATION OF OWNER TRUSTEE    
         Section 8.01  Owner Trustee’s Fees and Expenses   30 Section 8.02 
Indemnification   30 Section 8.03  Payments to the Owner Trustee   31         
ARTICLE 9.  TERMINATION OF TRUST AGREEMENT              Section 9.01 
Termination of Trust Agreement   31          ARTICLE 10.  SUCCESSOR OWNER
TRUSTEES AND ADDITIONAL OWNER TRUSTEES              Section 10.01  Eligibility
Requirements for Owner Trustee   32 Section 10.02  Resignation or Removal of
Owner Trustee   32 Section 10.03  Successor Owner Trustee   33 Section 10.04 
Merger or Consolidation of Owner Trustee   33 Section 10.05  Appointment of
Co-Trustee or Separate Trustee   34          ARTICLE 11.  MISCELLANEOUS       
      Section 11.01  Supplements and Amendments   35 Section 11.02  No Legal
Title to Trust Estate in Certificateholders   36

 



 ii

(2020-B Amended and Restated Trust Agreement)

 

 

TABLE OF CONTENTS
(continued)

 

        Page           Section 11.03  Limitations on Rights of Others   36
Section 11.04  Notices   37 Section 11.05  Severability   37 Section 11.06 
Counterparts; Electronic Signatures and Transmission   37 Section 11.07 
Successors and Assigns   38 Section 11.08  Covenants of the Depositor   38
Section 11.09  No Petition   38 Section 11.10  No Recourse   39 Section 11.11 
Headings   39 Section 11.12  GOVERNING LAW   40 Section 11.13  Force Majeure 
 40 Section 11.14  Sarbanes-Oxley   40          ARTICLE 12.  COMPLIANCE WITH
REGULATION AB              Section 12.01  Intent of the Parties; Reasonableness 
 40 Section 12.02  Additional Representations and Warranties of the Owner
Trustee   41 Section 12.03  Information to Be Provided by the Owner Trustee   41
Section 12.04  Indemnification; Remedies   42          EXHIBITS                
Exhibit A  Form of Trust Certificate   A-1 Exhibit B  Reserved   B-1 Exhibit C 
Form of Transferee Certificate (QIB Letter)   C-1 Exhibit D  Form of Transferee
Certificate (Investment Letter)   D-1 Exhibit E  Form of Certificate of Trust of
Hyundai Auto Receivables Trust 2020-B   E-1

 



 iii

(2020-B Amended and Restated Trust Agreement)

 

  

This AMENDED AND RESTATED TRUST AGREEMENT, dated as of July 22, 2020 (this
“Agreement”) is among HYUNDAI ABS FUNDING, LLC, a Delaware limited liability
company, as depositor (the “Depositor”), U.S. BANK TRUST NATIONAL ASSOCIATION, a
national banking association, acting hereunder not in its individual capacity
but solely as owner trustee (the “Owner Trustee”), and HYUNDAI CAPITAL AMERICA,
a California corporation, as administrator (the “Administrator”).

 

WHEREAS, on April 28, 2020, the Depositor, the Owner Trustee and the
Administrator entered into a Trust Agreement (the “Original Trust Agreement”);
and

 

WHEREAS, the parties hereto wish to amend and restate the Original Trust
Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
amend and restate the Original Trust Agreement in its entirety and agree as
follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.01 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement, which contains
rules as to usage that are applicable herein.

 

Section 1.02 Other Definitional Provisions.

 

(a)       All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b)       As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

 

(c)       The words “hereof,” “herein,” “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; “or” shall include “and/or”; and the term “including” shall mean
“including without limitation”.

 



 

(2020-B Amended and Restated Trust Agreement)

 

 

(d)       The definitions contained in this Agreement are applicable to the
singular and the plural forms of such terms and to the masculine, feminine and
neuter genders of such terms.

 

(e)       Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.

 

ARTICLE 2.
ORGANIZATION

 

Section 2.01 Name. The Trust created hereby shall be known as “Hyundai Auto
Receivables Trust 2020-B,” in which name the Owner Trustee may conduct the
business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued.

 

Section 2.02 Office. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in Delaware as
the Owner Trustee may designate by written notice to the Certificateholders and
the Depositor.

 

Section 2.03 Purposes and Powers. The purpose of the Trust is to engage in the
following activities and the Trust shall have the power and authority:

 

(a)       to issue the Notes pursuant to the Indenture and the Trust
Certificates pursuant to this Agreement and to sell, transfer and exchange the
Notes and the Trust Certificates and to pay interest on and principal of the
Notes and distributions on the Trust Certificates, all in accordance with the
Basic Documents;

 

(b)       to purchase the Receivables, to establish or cause to be established
the Reserve Account, which the Depositor will initially fund on the Closing
Date, to pay the organizational, start-up and transactional expenses of the
Trust and to pay the balance of such proceeds to the Depositor pursuant to the
Sale and Servicing Agreement;

 

(c)       to assign, grant, transfer, pledge, mortgage and convey the Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders pursuant to the terms of this Agreement and the Sale and
Servicing Agreement any portion of the Trust Estate released from the Lien of,
and remitted to the Trust pursuant to, the Indenture;

 

(d)       to enter into and perform its obligations under the Basic Documents to
which it is to be a party;

 

(e)       to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith;

 



 2(2020-B Amended and Restated Trust Agreement)

 

 

(f)       to enter into derivative transactions upon the satisfaction of the
Rating Agency Condition (other than with respect to S&P, but with satisfaction
of the Rating Agency Notification with respect to S&P if S&P is rating any
Outstanding Class of Notes) with respect to such derivative transactions, at any
time or from time to time after the issuance of the Notes. The notional amount
of those derivatives may (but need not) exceed the amount of the Notes and need
not relate to or counteract risks associated with the Notes or the Receivables;
provided, however, that any payments to the applicable counterparties to the
derivative transactions on any Payment Date are to be made only after all
required payments to the Noteholders and deposits to the Reserve Account on such
Payment Date; and

 

(g)       subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholders and the
Noteholders.

 

The Trust is hereby authorized to engage in the foregoing activities. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the Basic
Documents.

 

Section 2.04 Appointment of Owner Trustee. The Depositor hereby appoints the
Owner Trustee as trustee of the Trust effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

 

Section 2.05 Initial Capital Contribution of Trust Estate. Pursuant to the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee, as of the date thereof, the sum of $1.00. The
Owner Trustee acknowledges receipt in trust from the Depositor, on the date of
the Original Trust Agreement, of the foregoing contribution, which shall
constitute the initial Trust Estate and shall be deposited in the Certificate
Distribution Account. The Depositor shall pay organizational expenses of the
Trust as they may arise or shall, upon the request of the Owner Trustee,
promptly reimburse the Owner Trustee for any such expenses paid by the Owner
Trustee.

 

Section 2.06 Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Trust under the Basic Documents. It is the intention of the
parties hereto that the Trust constitute a statutory trust under the Statutory
Trust Act and that this Agreement constitute the governing instrument of such
statutory trust. It is the intention of the parties hereto that, for U.S.
federal income and state and local income and franchise tax purposes, until the
Trust Certificates are beneficially owned by more than one Person (and all such
owners are not treated as the same Person for U.S. federal income tax purposes),
the Trust will be disregarded as an entity separate from the Depositor (or
another Person that beneficially owns all of the Trust Certificates) and the
Notes will be characterized as debt. At such time that the Trust Certificates
are beneficially owned by more than one Person (and all such owners are not
treated as the same Person for U.S. federal income tax purposes), it is the
intention of the parties hereto that, for U.S. federal income and state and
local income and franchise tax purposes, the Trust shall be treated as a
partnership, with the assets of the partnership being the Receivables and other
assets held by the Trust, the partners of the partnership, being the
Certificateholders, and the Notes being debt of the partnership. The Depositor
and the Certificateholders by acceptance of a Trust Certificate agree to such
treatment and agree to take no action inconsistent with such treatment. The
parties agree that, unless otherwise required by appropriate tax authorities,
until the Trust Certificates are beneficially owned by more than one Person (and
all such owners are not treated as the same Person for U.S. federal income tax
purposes), the Trust will not file or cause to be filed annual or other
necessary tax returns, reports and other forms inconsistent with the
characterization of the Trust as a disregarded entity of its owner. Effective as
of the date hereof, the Owner Trustee shall have all rights, powers and duties
set forth herein and in the Statutory Trust Act with respect to accomplishing
the purposes of the Trust.

 



 3(2020-B Amended and Restated Trust Agreement)

 

 

Section 2.07 Title to Trust Property. Subject to the Indenture, legal title to
all the Trust Estate shall be vested at all times in the Trust as a separate
legal entity except where applicable law in any jurisdiction requires title to
any part of the Trust Estate to be vested in a trustee or trustees, in which
case title shall be deemed to be vested in the Owner Trustee, a co-trustee or a
separate trustee, as the case may be; provided that prior to taking title to any
part of the Trust Estate, the Owner Trustee will notify the Servicer and the
Indenture Trustee.

 

Section 2.08 Situs of Trust. The Trust will be located in the State of Delaware.
All bank accounts maintained by the Owner Trustee on behalf of the Trust shall
be located in the State of Delaware, the State of Illinois or the State of New
York. The Trust shall not have any employees; provided, however, that nothing
herein shall restrict or prohibit the Owner Trustee from having employees within
or without the State of Delaware. Payments will be received by the Trust only in
Delaware, Illinois or New York, and payments will be made by the Trust only from
Delaware, Illinois or New York. The only office of the Trust will be at the
Corporate Trust Office in the State of Delaware.

 

Section 2.09 Representations, Warranties and Covenants of the Depositor. The
Depositor hereby represents and warrants to the Owner Trustee that:

 

(a)       The Depositor is duly organized and validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted.

 

(b)       The Depositor is duly qualified to do business as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would reasonably be
expected to materially and adversely affect the Depositor’s ability to own or
lease its property or conduct its business.

 

(c)       The Depositor has the power and authority to execute and deliver this
Agreement and to carry out its terms; the Depositor has full power and authority
to sell and assign the property to be sold and assigned to and deposited with
the Trust and the Depositor has duly authorized such sale and assignment and
deposit to the Trust by all necessary limited liability company action; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Depositor by all necessary limited liability company action.

 



 4(2020-B Amended and Restated Trust Agreement)

 

 

(d)       The Depositor has duly executed and delivered this Agreement, and this
Agreement constitutes a legal, valid and binding obligation of the Depositor,
enforceable against the Depositor, in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally or by
general equitable principles.

 

(e)       The consummation of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof do not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the articles and bylaws of the
Depositor, or any indenture, agreement or other instrument to which the
Depositor is a party or by which it is bound; nor result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than pursuant to the Basic
Documents); nor violate any law or, to the best of the Depositor’s knowledge,
any order, rule or regulation applicable to the Depositor of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties.

 

(f)       There are no proceedings or investigations pending or, to the
knowledge of the Depositor, threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement.

 

(g)       The Depositor is not required to obtain the consent of any other party
or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement, other than (i) UCC filings and (ii) consents, licenses, approvals,
registrations, authorizations or declarations which, if not obtained or made,
would not have a material adverse effect on the enforceability or collectibility
of the Receivables or would not materially and adversely affect the ability of
the Depositor to perform its obligations under the Basic Documents.

 

(h)       The representations and warranties of the Depositor in Section 3.02 of
the Sale and Servicing Agreement are true and correct.

 

Section 2.10 Federal Income Tax Allocations. If the Trust Certificates are
beneficially owned by more than one Person (and all such owners are not treated
as the same Person for U.S. federal income tax purposes), for U.S. federal
income tax purposes each item of income, gain, loss, credit and deduction for a
month shall be allocated to the Certificateholders as of the first Record Date
following the end of such month in proportion to their Certificate Percentage
Interests on such Record Date. The Trust (or the Administrator in accordance
with the Administration Agreement and Section 5.04) is authorized to (i) modify
the allocations in this paragraph if necessary or appropriate, in its sole
discretion, for the allocations to fairly reflect the economic income, gain or
loss to the Certificateholders or otherwise comply with the requirements of the
Code and (ii) determine whether or not to make any available elections such as
an election under Section 1278 or 754 of the Code.

 



 5(2020-B Amended and Restated Trust Agreement)

 

 

ARTICLE 3.
TRUST CERTIFICATES AND TRANSFER OF INTERESTS

 

Section 3.01 Initial Ownership. Upon the formation of the Trust by the
contribution by the Depositor pursuant to Section 2.05 and until the issuance of
the Trust Certificates, the Depositor shall be the sole beneficiary of the
Trust.

 

Section 3.02 The Trust Certificates. The Trust Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of an authorized officer of
the Owner Trustee. Trust Certificates bearing the manual or facsimile signatures
of individuals who were, at the time when such signatures shall have been
affixed, authorized to sign on behalf of the Trust, shall be validly issued and
entitled to the benefit of this Agreement and shall be valid and binding
obligations of the Trust, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

 

If a transfer of the Trust Certificates is permitted pursuant to Section 3.11,
a transferee of a Trust Certificate shall become a Certificateholder and shall
be entitled to the rights and subject to the obligations of a Certificateholder
hereunder upon such transferee’s acceptance of a Trust Certificate duly
registered in such transferee’s name pursuant to Section 3.04.

 

Section 3.03 Execution, Authentication and Delivery of Trust Certificates. On
the Closing Date, the Owner Trustee shall cause the Trust Certificates in an
aggregate Certificate Percentage Interest equal to 100% to be executed on behalf
of the Trust, authenticated and delivered to or upon the written order of the
Depositor, signed by the Owner Trustee on behalf of the Trust, without further
action by the Depositor, in authorized denominations. No Trust Certificate shall
entitle its Holder to any benefit under this Agreement or be valid for any
purpose unless there shall appear on such Trust Certificate a certificate of
authentication substantially in the form set forth in Exhibit A, executed by the
Owner Trustee or Citibank, N.A., as the Owner Trustee’s Authenticating Agent, by
manual or facsimile signature; such authentication shall constitute conclusive
evidence that such Trust Certificate shall have been duly authenticated and
delivered hereunder. All Trust Certificates shall be dated the date of their
authentication.

 

Section 3.04 Registration of Transfer and Exchange of Trust Certificates. The
Certificate Registrar shall keep or cause to be kept, at the office or agency
maintained pursuant to Section 3.08, a Certificate Register in which, subject to
such reasonable regulations as it may prescribe, the Certificate Registrar shall
provide for the registration of Trust Certificates and of transfers and
exchanges of Trust Certificates as herein provided. Citibank, N.A. shall be the
initial Certificate Registrar.

 

Upon surrender for registration of transfer of any Trust Certificate at the
office or agency maintained pursuant to Section 3.08, the Owner Trustee shall
execute, authenticate and deliver (or shall cause its Authenticating Agent to
authenticate and deliver), in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate amount dated the date of authentication by the Owner Trustee or
any Authenticating Agent. At the option of a Certificateholder, Trust
Certificates may be exchanged for other Trust Certificates of authorized
denominations of a like aggregate amount upon surrender of the Trust
Certificates to be exchanged at the office or agency maintained pursuant to
Section 3.08.

 



 6(2020-B Amended and Restated Trust Agreement)

 

 

Every Trust Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the related Certificateholder or such Certificateholder’s attorney duly
authorized in writing. Each Trust Certificate surrendered for registration of
transfer or exchange shall be cancelled and subsequently disposed of by the
Owner Trustee in accordance with its customary practice.

 

No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Trust
Certificates.

 

The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make, and the Certificate Registrar shall not register transfers or
exchanges of, Trust Certificates for a period of 10 days preceding the due date
for any payment with respect to the Trust Certificates.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the transfer of the Trust
Certificates.

 

Section 3.05 Mutilated, Destroyed, Lost or Stolen Trust Certificates. If (a) any
mutilated Trust Certificate shall be surrendered to the Certificate Registrar,
or if the Certificate Registrar shall receive evidence to its satisfaction of
the destruction, loss or theft of any Trust Certificate and (b) there shall be
delivered to the Certificate Registrar and the Owner Trustee such security or
indemnity as may be required by them to save each of them harmless, then in the
absence of notice that such Trust Certificate has been acquired by a bona fide
purchaser, the Owner Trustee on behalf of the Trust shall execute and the Owner
Trustee or the Owner Trustee’s Authenticating Agent, shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Trust Certificate, a new Trust Certificate of like tenor and
denomination. In connection with the issuance of any new Trust Certificate under
this Section, the Owner Trustee or the Certificate Registrar may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection therewith. Any duplicate Trust Certificate issued
pursuant to this Section shall constitute conclusive evidence of ownership in
the Trust, as if originally issued, whether or not the lost, stolen or destroyed
Trust Certificate shall be found at any time.

 



Section 3.06 Persons Deemed Owners. Prior to due presentation of a Trust
Certificate for registration of transfer, the Owner Trustee, the Certificate
Registrar or any Paying Agent may treat the Person in whose name any Trust
Certificate is registered in the Certificate Register as the owner of such Trust
Certificate for the purpose of receiving distributions pursuant to Section 5.02
and for all other purposes whatsoever, and none of the Owner Trustee, the
Certificate Registrar or any Paying Agent shall be bound by any notice to the
contrary.

 



 7(2020-B Amended and Restated Trust Agreement)

 

 

Section 3.07 Access to List of Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Owner
Trustee, the Servicer, the Paying Agent and the Depositor, within 15 days after
receipt by the Certificate Registrar of a written request therefor from the
Owner Trustee, the Servicer, the Paying Agent or the Depositor, a list, in such
form as the Servicer or the Depositor may reasonably require, of the names and
addresses of the Certificateholders as of the most recent Record Date. The
Certificate Registrar shall also promptly furnish to the Owner Trustee and the
Paying Agent a copy of such list at any time there is a change therein. If
(a) three or more Certificateholders or (b) one or more Holders of Trust
Certificates evidencing not less than 50% of the Certificate Percentage
Interests apply in writing to the Owner Trustee, and such application states
that the applicants desire to communicate with other Certificateholders with
respect to their rights under this Agreement or under the Trust Certificates and
such application is accompanied by a copy of the communication that such
applicants propose to transmit, then the Owner Trustee shall, within five
Business Days after the receipt of such application, afford such applicants
access during normal business hours to the current list of Certificateholders.
Each Certificateholder, by receiving and holding a Trust Certificate, shall be
deemed to have agreed not to hold any of the Depositor, the Certificate
Registrar or the Owner Trustee accountable by reason of the disclosure of its
name and address, regardless of the source from which such information was
derived. The Certificate Registrar shall upon the request of the Owner Trustee
provide such list, or access to such list, of Certificateholders as contemplated
by this Section.

 

Section 3.08 Maintenance of Office or Agency. The Trust shall designate in the
State of New Jersey an office or offices or agency or agencies where Trust
Certificates may be surrendered for registration of transfer or exchange. The
Trust initially designates Citibank, N.A. as its office for such purposes. The
Trust shall designate in the State of Delaware an office or offices or agency or
agencies where notices and demands to or upon the Trust and Owner Trustee in
respect of the Trust Certificates and the Basic Documents may be served. The
Trust initially designates U.S. Bank Trust National Association as its office
for such purposes. The Trust shall give prompt written notice to the Depositor
and the Certificateholders of any change in the location of the Certificate
Register or any such office or agency.

 

Section 3.09 Appointment of Paying Agent. The Paying Agent shall make
distributions to Certificateholders from the Certificate Distribution Account
pursuant to Section 5.02 and shall report the amounts of such distributions to
the Owner Trustee. Any Paying Agent shall have the revocable power to withdraw
funds from the Certificate Distribution Account for the purpose of making the
distributions referred to above. The Owner Trustee may revoke such power and
remove the Paying Agent if the Owner Trustee determines in its sole discretion
that the Paying Agent shall have failed to perform its obligations under this
Agreement in any material respect; provided, however, the Owner Trustee shall
have no duty to monitor or oversee the compliance by the Paying Agent of its
obligations under this Agreement or any other Basic Document. The Paying Agent
initially shall be Citibank, N.A., and any co-paying agent chosen by the Trust.
Citibank, N.A. shall be permitted to resign as Paying Agent upon 30 days’
written notice to the Owner Trustee. In the event that Citibank, N.A. shall no
longer be the Paying Agent, the Depositor, with the consent of the Owner
Trustee, shall appoint a successor to act as Paying Agent (which shall be a bank
or trust company). The Trust shall cause such successor Paying Agent or any
additional Paying Agent appointed hereunder to execute and deliver to the Trust
an instrument in which such successor Paying Agent or additional Paying Agent
shall agree with the Trust that, as Paying Agent, such successor Paying Agent or
additional Paying Agent will hold all sums, if any, held by it for payment to
the Certificateholders in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to such Certificateholders. The
Paying Agent shall return all unclaimed funds to the Owner Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Owner Trustee. Any reference in this Agreement to the Paying
Agent shall include any co-paying agent unless the context requires otherwise.




 8(2020-B Amended and Restated Trust Agreement)

 

 

Section 3.10 Form of Trust Certificates. The Trust Certificates, upon original
issuance, will be issued in the form of a typewritten Trust Certificate or Trust
Certificates representing definitive, fully registered Trust Certificates (the
“Definitive Trust Certificates”) and shall be registered in the name of the
Depositor or upon order of the Depositor as the initial registered owner
thereof. The Owner Trustee shall execute and authenticate, or cause to be
authenticated, the Definitive Trust Certificates in accordance with the
instructions of the Depositor. The Depositor hereby orders the Owner Trustee to
execute and authenticate, or cause to be authenticated, the Definitive Trust
Certificates. Neither the Certificate Registrar nor the Owner Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be protected in relying on, such instructions. Upon the issuance
of the Trust Certificates, the Owner Trustee and each Paying Agent shall
recognize the Holders of the Trust Certificates as Certificateholders. The Trust
Certificates shall be printed, lithographed or engraved, or may be produced in
any other manner as is reasonably acceptable to the Owner Trustee, as evidenced
by its execution thereof.

 

Section 3.11 Transfer Restrictions.

 

(a)       No Trust Certificate may be sold, resold, assigned or transferred
(including by pledge or hypothecation) unless such sale, resale, assignment or
transfer is (i) to a transferee that is the Depositor or a U.S. Affiliate of the
Depositor, (ii) pursuant to an effective registration statement under the
Securities Act and any applicable state securities or “Blue Sky” laws, (iii)
pursuant to Rule 144A promulgated under the Securities Act (“Rule 144A”) or (iv)
pursuant to another exemption from the registration requirements of the
Securities Act and subject to the receipt by the Owner Trustee and the Depositor
of (A) a certification by the prospective transferee of the facts surrounding
such transfer, which certification shall be in form and substance satisfactory
to the Owner Trustee and the Depositor and (B) if requested by the Owner
Trustee, an opinion of counsel (which will not be at the expense of the Owner
Trustee), satisfactory to the Depositor and the Owner Trustee, to the effect
that the transfer is in compliance with the Securities Act, and, in each case,
in compliance with any applicable securities or “Blue Sky” laws of any state of
the United States; provided, that such certification by the prospective
transferee and opinion of counsel will not be required in the event of a
transfer of 100% of the Trust Certificate to a U.S. Affiliate of the Depositor.
In addition, each transferee shall provide to the Owner Trustee its tax
identification number, address, nominee name (if applicable) and wire transfer
instructions. Prior to any resale, assignment or transfer of the Trust
Certificates described in clause (iii) above, each prospective purchaser of the
Trust Certificates shall have acknowledged, represented and agreed as follows:




 9(2020-B Amended and Restated Trust Agreement)

 



 

(1)       It is a “qualified institutional buyer” as defined in Rule 144A
(“QIB”) and is acquiring the Trust Certificates for its own institutional
account (and not for the account of others) or as a fiduciary or agent for
others (which others also are QIBs).

 

(2)       It acknowledges that the Trust Certificates have not been and will not
be registered under the Securities Act or the securities laws of any
jurisdiction.

 

(3)       It is familiar with Rule 144A and is aware that the sale is being made
in reliance on Rule 144A and it is not acquiring the Trust Certificates with a
view to, or for resale in connection with, a distribution that would constitute
a public offering within the meaning of the Securities Act or a violation of the
Securities Act, and that, if in the future it decides to resell, assign, pledge
or otherwise transfer any Trust Certificates, such Trust Certificates may be
resold, assigned, pledged or transferred only (i) to the Depositor or any
Affiliate thereof, (ii) so long as such Trust Certificate is eligible for resale
pursuant to Rule 144A, to a person whom it reasonably believes after due inquiry
is a QIB acting for its own account (and not for the account of others) or as a
fiduciary or agent for others (which others also are QIBs) to whom notice is
given that the resale, pledge, assignment or transfer is being made in reliance
on Rule 144A, (iii) pursuant to an effective registration statement under the
Securities Act or (iv) in a sale, pledge or other transfer made in a transaction
otherwise exempt from the registration requirements of the Securities Act, in
which case (A) the Owner Trustee shall require that both the prospective
transferor and the prospective transferee certify to the Owner Trustee and the
Depositor in writing the facts surrounding such transfer, which certification
shall be in form and substance satisfactory to the Owner Trustee and the
Depositor and (B) the Owner Trustee shall require a written opinion of counsel
(which will not be at the expense of the Depositor or the Owner Trustee)
satisfactory to the Depositor and the Owner Trustee to the effect that such
transfer will not violate the Securities Act, in each case in accordance with
any applicable securities or “Blue Sky” laws of any state of the United States.

 

(4)       It is aware that it (or any account for which it is purchasing) may be
required to bear the economic risk of an investment in the Trust Certificates
for an indefinite period, and it (or such account) is able to bear such risk for
an indefinite period.

 

(5)       It understands that the Trust Certificates will bear legends
substantially as set forth in Section 3.12.

 

(6)       If it is acquiring any Trust Certificates for the account of one or
more qualified institutional buyers, it represents that it has sole investment
discretion with respect to each such account and that it has full power to make
the foregoing acknowledgements, representations and agreements on behalf of each
such account.

 



 10(2020-B Amended and Restated Trust Agreement)

 

 

(7)       It has neither acquired nor will it transfer any Trust Certificate it
purchases (or any interest therein) or cause any such Trust Certificate (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

 

(8)       Unless the Owner Trustee has received an opinion from a nationally
recognized tax counsel in form and substance acceptable to the Depositor (which,
for the avoidance of doubt, may rely on reasonable representations of the
applicable transferee) to the effect that the proposed transfer to such
transferee without the representation pursuant to this paragraph (8) will not
cause the Trust to be treated as a publicly traded partnership within the
meaning of Section 7704 of the Code, it (and any Person for which it holds Trust
Certificates as agent or nominee, collectively for purposes of this paragraph
(8), a “transferee”) either (A) is not, and will not become, a partnership, S
corporation or grantor trust for U.S. federal income tax purposes (or a
disregarded entity of any of the foregoing) or (B) is such an entity, but (x)
none of the direct or indirect beneficial owners of any of the interests in such
transferee have allowed or caused, or will allow or cause, 50% or more of the
value of such interests in the transferee to be attributable to such
transferee’s ownership of Restricted Notes (if any) and the Trust Certificates
and (y) it is not and will not be a principal purpose of the arrangement
involving such entity’s beneficial interest in any Restricted Notes or Trust
Certificates to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulation section 1.7704-1(h)(1)(ii) necessary for such partnership
not to be classified as a publicly traded partnership under the Code.

 

(9)       It understands that if it is acquiring any Trust Certificate for the
account of one or more Persons as agent or nominee, (A) it shall provide to the
Owner Trustee and the Depositor information as to the number of such Persons and
any changes in the number of such Persons and (B) any such change in the number
of Persons for whose account a Trust Certificate is held shall require the
written consent of the Owner Trustee, which consent shall be granted unless the
Owner Trustee determines that such proposed change in number of Persons would
create a risk that the Trust would be classified for U.S. federal or any
applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation.

 

(10)       It understands that no subsequent transfer of the Trust Certificates
(or any interest therein) is permitted unless (A) such transfer is of a Trust
Certificate with a Certificate Percentage Interest of more than 2% (or of an
interest in a Trust Certificate representing a Certificate Percentage Interest
of more than 2%), (B) the proposed transferee provides to the Owner Trustee,
Certificate Registrar and the Depositor a letter substantially in the form of
Exhibit C or Exhibit D hereto, as applicable (unless the Depositor shall have
received an opinion of nationally recognized tax counsel to the effect that such
transfer without such an accompanying representation letter will not cause the
Trust to be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes and the Depositor shall
consent in writing that no such written representation letter is required), or
such other written statement as the Owner Trustee shall prescribe and (C) the
Trust consents in writing to the proposed transfer, which consent shall be
granted unless the Administrator determines that such transfer would either
create a risk that the Trust would be classified for U.S. federal or any
applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation (e.g., the transfer could cause the
aggregate number of beneficial owners of Trust Certificates, Restricted Notes
(or interests therein) and any instrument with respect to which there has not
been rendered an opinion that it will be treated as debt for U.S. federal income
tax purposes, issued by an entity 50% or more of the value of which is or will
be attributable to direct or indirect interests in the Trust, in the aggregate
to exceed 95).

 



 11(2020-B Amended and Restated Trust Agreement)

 

 

(11)       (A) It shall provide to the Administrator on behalf of the Trust and
the Depositor any further information required by the Trust to comply with
Sections 6221 through 6241 of the Code (and any corresponding provision of state
law), including Section 6226(a) of the Code and (B) if it is not the beneficial
owner of a Trust Certificate, such beneficial owner shall provide to the
Administrator on behalf of the Trust and the Depositor any further information
required by the Trust to comply with Sections 6221 through 6241 of the Code (and
any corresponding provision of state law), including Section 6226(a) of the Code
and, to the extent the Trust determines such appointment necessary for it to
make an election under Section 6226(a) of the Code (or any corresponding
provision of state law), hereby appoints the transferee as its agent for
purposes of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Code (and any corresponding
provision of state law).

 

(12)       It understands that no transfer of a Trust Certificate (or interest
therein) shall be permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuer to be a Section 385 Controlled Partnership (i.e., 80 percent
or more of the Issuer’s ownership interests are owned, directly or indirectly,
by one or more members of a Section 385 Expanded Group) that has an expanded
group partner (within the meaning of Treasury Regulation section 1.385-3(g)(12))
which is a Domestic Corporation and (ii) either (x) a member of such Section 385
Expanded Group owns any Notes or (y) a Section 385 Controlled Partnership of
such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in the Section 385 Controlled
Partnership is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). It
understands that no transfer of a Trust Certificate (or interest therein) shall
be permitted (nor shall a Trust Certificate be so held) if (i) it results in the
Issuer becoming a disregarded as an entity separate for U.S. federal income tax
purposes from a Domestic Corporation and (ii) either (x) a member of a Section
385 Expanded Group that includes such Domestic Corporation owns any Notes or (y)
a Section 385 Controlled Partnership of such Section 385 Expanded Group owns any
Notes (in the case of clause (x), unless such member, or in the case of clause
(y), unless each member of the Section 385 Expanded Group that is a partner in
such Section 385 Controlled Partnership is a member of the consolidated group
(as described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). For purposes of determining the Issuer’s ownership
interests in clause (i) of the first sentence of this paragraph, any Restricted
Notes shall be taken into account either as debt interests or ownership
interests based on whichever treatment, if any, would result in the Issuer as a
Section 385 Controlled Partnership or a disregarded entity for purposes of
applying this paragraph’s restriction (it being understood that if the
Restricted Notes are taken into account as ownership interests for this purpose
then the Restricted Notes are not also considered Notes for the Note ownership
restriction of this paragraph).




 12(2020-B Amended and Restated Trust Agreement)

 

 

(13)       It understands that the Opinion of Counsel to the Trust that the
Trust is not a publicly traded partnership taxable as a corporation is dependent
in part on the accuracy of the representations in paragraphs (7), (8), (9),
(10), (11) and (12) above. It understands that if it is acquiring the
Certificates as agent or nominee for any other Person, such Person confirms the
representations in paragraphs (7), (8), (9), (10), (11) and (12) above as such
representations apply to such Person(s).

 

(14)       It (and any Person for which it holds Trust Certificates as agent or
nominee) shall deliver to the Owner Trustee and the Depositor a valid, properly
completed and duly executed IRS Form W-9 (or applicable successor form)
certifying that it is a United States person and not subject to backup
withholding, a valid, properly completed and duly executed IRS Form W-8IMY (with
IRS Forms W-9 attached for each partner) which states that it is “a look-through
foreign partnership for purposes of Section 1446 of the Code” and it receives
the consent of the Depositor, or other information or documentation requested by
the Owner Trustee or the Depositor to determine, in its sole discretion, that
payments on such Trust Certificates will not be subject to withholding under
U.S. tax law and it receives the consent of the Depositor. If, at any time, a
beneficial owner of any Trust Certificates ceases to be in compliance with this
provision (14), the Depositor or Trust may in its sole and absolute discretion
(x) withhold on distributions in respect of such Trust Certificates, and/or
require such beneficial owner to forfeit distributions in respect of such Trust
Certificates, provided that such remedies may only be exercised in respect of
the periods of non-compliance, and/or (y) upon written notice to the beneficial
owner by the Depositor or Trust, require the beneficial owner promptly to
dispose of such Trust Certificates to a United States person within the meaning
of Section 7701(a)(30) of the Code (or if such disposition or other cure of
non-compliance does not occur within 10 Business Days after receiving such
notice to dispose of the Trust Certificates, to the Depositor or a person
designated by the Depositor for an amount determined in good faith, but at the
sole discretion of the Depositor).

 

(15)       It (and any Person for which it holds Trust Certificates as agent or
nominee) acknowledges that complying with Section 1446(f) of the Code is not the
responsibility of the Trust, and that a transferor and transferee of a Trust
Certificate may be subject to withholding or a withholding obligation, as the
case may be, in the event that the Trust is treated as a partnership for U.S.
federal income tax purposes and there is a failure to comply with Section
1446(f) of the Code.

 

(16)       It (and any Person for which it holds Trust Certificates as agent or
nominee) acknowledges that the Owner Trustee, the Depositor, and their
Affiliates, and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements.

 



 13(2020-B Amended and Restated Trust Agreement)

 

 

Any transfer in violation of the foregoing will be of no force and effect, will
be void ab initio, and will not operate to transfer any rights to the
transferee.

 

Each transferee of the Trust Certificates, other than a transfer of 100% of the
Trust Certificates to a U.S. Affiliate of the Depositor, shall be required to
execute or to have executed a representation letter substantially in the form of
Exhibit C or Exhibit D, as applicable (unless the Depositor shall have received
an opinion of nationally recognized tax counsel to the effect that such transfer
without such an accompanying representation letter will not cause the Trust to
be treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes and the Depositor shall consent
in writing that no such written representation letter is required), or may
deliver such other representations (or an opinion of counsel) as may be approved
by the Owner Trustee and the Depositor, to the effect that such transfer may be
made pursuant to an exemption from registration under the Securities Act and any
applicable state securities or “Blue Sky” laws.

 

Prior to any sale, resale, assignment or transfer of the Trust Certificates
(other than as described in clause (iii) of Section 3.11 which is addressed
above), each prospective purchaser and any subsequent transferee of the Trust
Certificates (or any interest therein) shall be deemed to have acknowledged,
represented and agreed as to the matters contained in clauses (7), (8), (9),
(10), (11), (12), (13), (14) and (15) above.

 

In addition, such prospective purchaser shall be responsible for providing
additional information or certification, as shall be reasonably requested by the
Owner Trustee or the Depositor, to support the truth and accuracy of the
foregoing acknowledgments, representations and agreements, it being understood
that such additional information is not intended to create additional
restrictions on the transfer of the Trust Certificates. Neither the Depositor,
the Trust nor the Owner Trustee shall be obligated to register or monitor
compliance with the Trust Certificates under the Securities Act or any state
securities or “Blue Sky” laws.

 

In determining compliance with the transfer restrictions contained in this
Section, the Owner Trustee may rely upon a written opinion of counsel (which may
include in-house counsel of the transferor), the cost of obtaining which shall
be an expense of the Holder of the Certificate to be transferred.

 

(b)       By acquiring a Trust Certificate (or interest therein), each purchaser
and transferee (and if the purchaser or transferee is a Plan, its fiduciary)
shall be deemed to represent and warrant that such purchaser or transferee is
not acquiring such Trust Certificate (or interest therein) with the assets of a
Benefit Plan Investor or a Plan that is subject to Similar Law.

 

(c)       In the case of the first transfer of a Certificate that will result in
the Trust being deemed to have more than one beneficial owner for U.S. federal
income tax purposes, the Depositor shall be entitled to request an Initial
Certificate Transfer Opinion.

 

(d)       All documentation with respect to a transfer of Certificates must be
in the form of original documents with manually executed signatures as described
in Section 11.06.

 



 14(2020-B Amended and Restated Trust Agreement)

 

 

Section 3.12 Legending of Trust Certificates. Each Trust Certificate shall bear
a legend in substantially the following form, unless the Depositor determines
otherwise in accordance with applicable law:

 

THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO. THE HOLDER HEREOF, BY
PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE
RESOLD, ASSIGNED, PLEDGED OR TRANSFERRED ONLY (A) SO LONG AS THE TRUST
CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO THE PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS
A QUALIFIED INSTITUTIONAL BUYER ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE
ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE
QUALIFIED INSTITUTIONAL BUYERS) TO WHOM NOTICE IS GIVEN THAT THE RESALE,
ASSIGNMENT, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C)
IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND OTHER SECURITIES OR “BLUE SKY” LAWS. IN SUCH CASE THE OWNER TRUSTEE SHALL
REQUIRE (I) THAT THE PROSPECTIVE TRANSFEREE CERTIFY TO THE OWNER TRUSTEE AND THE
DEPOSITOR IN WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH CERTIFICATION
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER TRUSTEE AND (II) IF
REQUESTED BY THE OWNER TRUSTEE, A WRITTEN OPINION OF COUNSEL (WHICH SHALL NOT BE
AT THE EXPENSE OF THE OWNER TRUSTEE OR THE DEPOSITOR) SATISFACTORY TO THE OWNER
TRUSTEE AND THE DEPOSITOR, TO THE EFFECT THAT SUCH TRANSFER WILL NOT VIOLATE THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES OR
“BLUE SKY” LAWS OF ANY STATE OR JURISDICTION. ANY ATTEMPTED TRANSFER IN
CONTRAVENTION OF THE IMMEDIATELY PRECEDING RESTRICTIONS WILL BE VOID AB INITIO
AND THE PURPORTED TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER OF THE
TRUST CERTIFICATE FOR ALL PURPOSES.

 

By acquiring this Trust Certificate (or interest herein), each purchaser and
transferee (and if the purchaser or transferee is a Plan (as defined below), its
fiduciary) shall be deemed to represent and warrant that SUCH PURCHASER OR
TRANSFEREE IS NOT ACQUIRING SUCH TRUST CERTIFICATE (OR INTEREST HEREIN) WITH THE
ASSETS OF A PLAN THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR A LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE. FOR PURPOSES OF THE FOREGOING,
“PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA
WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN SECTION 4975
OF THE CODE, OR ANY ENTITY OR ACCOUNT DEEMED TO HOLD THE PLAN ASSETS OF ANY OF
THE FOREGOING.

 



 15(2020-B Amended and Restated Trust Agreement)

 

 

EACH TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE OWNER TRUSTEE, OR ANY
INTERMEDIARY. IF AT ANY TIME, THE TRUST DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH CERTIFICATE OR BENEFICIAL INTEREST IN SUCH CERTIFICATE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE TRUST
AGREEMENT, THE TRUST AND THE OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS
CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS
CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
TRUST. TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY
APPROPRIATE TAX TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS
PROVIDED IN THE TRUST AGREEMENT.

 

Section 3.13 Authenticating Agent.

 

(a)       The Owner Trustee may appoint one or more Authenticating Agents (each,
an “Authenticating Agent”) with respect to the Certificates which shall be
authorized to act on behalf of the Owner Trustee in authenticating the
Certificates in connection with the issuance, delivery, registration of
transfer, exchange or repayment of the Certificates. The Owner Trustee hereby
appoints Citibank, N.A. as Authenticating Agent for the authentication of
Certificates upon any registration of transfer or exchange of such Certificates.
Whenever reference is made in this Agreement to the authentication of
Certificates by the Owner Trustee or the Owner Trustee's certificate of
authentication, such reference shall be deemed to include authentication on
behalf of the Owner Trustee by an Authenticating Agent and a certificate of
authentication executed on behalf of the Owner Trustee by an Authenticating
Agent. Each Authenticating Agent (other than Citibank, N.A.) shall be subject to
acceptance by the Depositor.

 

(b)       Any institution succeeding to the corporate agency business of an
Authenticating Agent shall continue to be an Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Owner
Trustee or such Authenticating Agent.

 

(c)       An Authenticating Agent may at any time resign by giving written
notice of resignation to the Owner Trustee and the Depositor. The Owner Trustee
may at any time terminate the agency of an Authenticating Agent by giving notice
of termination to such Authenticating Agent and to the Depositor. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
an Authenticating Agent shall cease to be acceptable to the Owner Trustee or the
Depositor, the Owner Trustee promptly may appoint a successor Authenticating
Agent with the consent of the Depositor. Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent.

 



 16(2020-B Amended and Restated Trust Agreement)

 

 

(d)       The Depositor shall pay the Authenticating Agent from time to time
reasonable compensation for its services under this Section 3.13.

 

(e)       Pursuant to an appointment made under this Section 3.13, the
Certificates may have endorsed thereon, in lieu of the Owner Trustee's
certificate of authentication, an alternate certificate of authentication in
substantially the following form:

 

This is one of the Certificates referred to in the within mentioned Agreement.

 

 

______________________________________
as Owner Trustee

 

By:
Authorized Officer

 

or

 

______________________________________
as Authenticating Agent for the Owner Trustee,

 

By:
Authorized Officer

 

Section 3.14 Actions of Certificateholders.

 

(a)       Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Agreement to be given or taken by the
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
agent duly appointed in writing; and except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Owner Trustee and, when required, to the Depositor or the
Servicer. Proof of execution of any such instrument or of a writing appointing
any such agent shall be sufficient for any purpose of this Agreement and
conclusive in favor of the Owner Trustee, the Depositor and the Servicer, if
made in the manner provided in this Section 3.14.

 

(b)       The fact and date of the execution by any Certificateholder of any
such instrument or writing may be proved in any reasonable manner which the
Owner Trustee deems sufficient. Any request, demand, authorization, direction,
notice, consent, waiver or other act by a Certificateholder shall bind every
Holder of every Certificate issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, in respect of anything done, or omitted
to be done, by the Owner Trustee, the Depositor or the Servicer in reliance
thereon, regardless of whether notation of such action is made upon such
Certificate.

 



 17(2020-B Amended and Restated Trust Agreement)

 

 

(c)       The Owner Trustee may require such additional proof of any matter
referred to in this Section 3.14 as it shall deem necessary.

 

ARTICLE 4.
ACTIONS BY OWNER TRUSTEE

 

Section 4.01 Prior Notice with Respect to Certain Matters. With respect to the
following matters, the Owner Trustee shall not take action unless at least 30
days before the taking of such action, the Owner Trustee shall have notified the
Servicer of record as of the preceding Record Date in writing of the proposed
action and such Servicer shall not have notified the Owner Trustee in writing
prior to the 30th day after such notice is given that such Servicer has withheld
consent or provided alternative direction:

 

(a)       the initiation of any claim or lawsuit by the Trust (except claims or
lawsuits brought in connection with the collection of the Receivables) and the
compromise of any action, claim or lawsuit brought by or against the Trust
(except with respect to the aforementioned claims or lawsuits for collection of
the Receivables);

 

(b)       the election by the Trust to file an amendment to the Certificate of
Trust (unless such amendment is required to be filed under the Statutory Trust
Act);

 

(c)       the amendment of the Indenture by a supplemental indenture or any
other change to this Agreement or any Basic Document in circumstances where the
consent of any Noteholder is required;

 

(d)       the amendment of the Indenture by a supplemental indenture or any
other change to this Agreement or any Basic Document in circumstances where the
consent of any Noteholder is not required and such amendment would materially
adversely affect the interests of the Certificateholders;

 

(e)       the amendment, change or modification of the Administration Agreement,
except to cure any ambiguity or to amend or supplement any provision in a manner
or add any provision that would not materially adversely affect the interests of
the Certificateholders;

 

(f)       the appointment pursuant to the Indenture of a successor Note
Registrar, Paying Agent or Indenture Trustee or pursuant to this Agreement of a
successor Certificate Registrar, or the consent to the assignment by the Note
Registrar, Paying Agent or Indenture Trustee or Certificate Registrar of its
obligations under the Indenture or this Agreement, as applicable;

 

(g)       the consent to the calling or waiver of any default of any Basic
Document;

 



 18(2020-B Amended and Restated Trust Agreement)

 

 

(h)       the consent to the assignment by the Indenture Trustee or Servicer of
their respective obligations under any Basic Document, unless permitted in the
Basic Documents;

 

(i)       except as provided in Article 9 hereof, dissolve, terminate or
liquidate the Trust in whole or in part;

 

(j)       merge or consolidate the Trust with or into any other entity, or
convey or transfer all or substantially all of the Trust’s assets to any other
entity;

 

(k)       cause the Trust to incur, assume or guaranty any indebtedness other
than as set forth in this Agreement or the Basic Documents;

 

(l)       do any act that conflicts with any other Basic Document;

 

(m)       do any act that would make it impossible to carry on the ordinary
business of the Trust as described in Section 2.03 hereof;

 

(n)       confess a judgment against the Trust;

 

(o)       possess Trust assets, or assign the Trust’s right to property, for
other than a Trust purpose;

 

(p)       cause the Trust to lend any funds to any entity, unless permitted in
the Basic Documents; or

 

(q)       change the Trust’s purpose and powers from those set forth in this
Agreement.

 

In addition, the Trust shall not commingle its assets with those of any other
entity. The Trust shall maintain its financial and accounting books and records
separate from those of any other entity. Except as expressly set forth herein,
the Trust shall not pay the indebtedness, operating expenses and liabilities of
any other entity. The Trust shall maintain appropriate minutes or other records
of all appropriate actions and shall maintain its office separate from the
offices of the Depositor and the Servicer.

 

The Owner Trustee shall not have the power, except upon the direction of the
Servicer and to the extent otherwise consistent with the Basic Documents, to (i)
remove or replace the Indenture Trustee, (ii) institute proceedings to have the
Trust declared or adjudicated a bankrupt or insolvent, (iii) consent to the
institution of bankruptcy or insolvency proceedings against the Trust, (iv) file
a petition or consent to a petition seeking reorganization or relief on behalf
of the Trust under any applicable federal or state law relating to bankruptcy,
(v) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or any similar official) of the Trust or a substantial portion of
the property of the Trust, (vi) make any assignment for the benefit of the
Trust’s creditors, (vii) cause the Trust to admit in writing its inability to
pay its debts generally as they become due or (viii) take any action, or cause
the Trust to take any action, in furtherance of any of the foregoing (any of the
above, a “Bankruptcy Action”). So long as the Indenture remains in effect, to
the extent permitted by applicable law, no Certificateholder shall have the
power to take, and shall not take, any Bankruptcy Action with respect to the
Trust or direct the Owner Trustee to take any Bankruptcy Action with respect to
the Trust.

 



 19(2020-B Amended and Restated Trust Agreement)

 

 

Section 4.02 Action by Servicer with Respect to Certain Matters. The Owner
Trustee shall not have the power, except upon the written direction of the
Servicer to (a) remove the Administrator under the Administration Agreement
pursuant to Section 8 thereof, (b) appoint a successor Administrator pursuant to
Section 8 of the Administration Agreement, (c) amend the Sale and Servicing
Agreement pursuant to Section 10.01(b) of such document or (d) except as
expressly provided in the Basic Documents, sell the Receivables after the
termination of the Indenture. The Owner Trustee shall take the actions referred
to in the preceding sentence only upon written instructions signed by the
Certificateholders and Servicer.

 

Section 4.03 Action by Certificateholders with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Trust without the unanimous prior approval of all
Certificateholders and the delivery to the Owner Trustee by each such
Certificateholder of a certification certifying that such Certificateholder
reasonably believes that the Trust is insolvent.

 

Section 4.04 Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or to refrain from taking any action
if such action or inaction would be contrary to any obligation of the Trust or
the Owner Trustee under this Agreement or any of the Basic Documents or would be
contrary to Section 2.03; nor shall the Owner Trustee be obligated to follow any
such direction, if given.

 

Section 4.05 Majority Control. Except as expressly provided herein, any action
that may be taken by the Certificateholders under this Agreement may be taken by
the Holders of Trust Certificates evidencing not less than a majority of the
Certificate Percentage Interests. Except as expressly provided herein, any
written notice of the Certificateholders delivered pursuant to this Agreement
shall be effective if signed by Holders of Trust Certificates evidencing not
less than a majority of the Certificate Percentage Interests at the time of the
delivery of such notice.

 

ARTICLE 5.
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

 

Section 5.01 Establishment of Certificate Distribution Account. The Paying Agent
shall establish and maintain in the name of the Trust an Eligible Account (the
“Certificate Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the
Certificateholders. The title of the Certificate Distribution Account shall be
“Hyundai Auto Receivables Trust 2020-B:  Certificate Distribution Account for
the benefit of the Certificateholders”.

 

The Trust shall possess all right, title and interest in all funds on deposit
from time to time in the Certificate Distribution Account and in all proceeds
thereof. Except as otherwise expressly provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Certificateholders. If, at any time, the
Certificate Distribution Account ceases to be an Eligible Account, the Paying
Agent shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, subject to satisfaction of the Rating Agency Condition (other
than with respect to S&P, but with satisfaction of the Rating Agency
Notification with respect to S&P if S&P is rating any Outstanding Class of
Notes)) establish a new Certificate Distribution Account, as applicable, as an
Eligible Account and shall transfer any cash or any investments to such new
Certificate Distribution Account.

 



 20(2020-B Amended and Restated Trust Agreement)

 

 

Section 5.02 Application of Trust Funds.

 

(a)       On each Payment Date, the Paying Agent shall distribute to
Certificateholders all amounts deposited in the Certificate Distribution Account
pursuant to Section 5.05 of the Sale and Servicing Agreement with respect to
such Payment Date based upon each Certificateholder’s Certificate Percentage
Interest.

 

(b)       On each Payment Date, the Paying Agent shall send to each
Certificateholder the statement or statements provided by the Servicer pursuant
to Section 5.07 of the Sale and Servicing Agreement with respect to such Payment
Date.

 

(c)       If any withholding tax is imposed on the Trust’s payment (or
allocations of income) to a Certificateholder, such tax shall reduce the amount
otherwise distributable to the Certificateholder in accordance with this Section
5.2; provided that the Owner Trustee or the Paying Agent shall not have an
obligation to withhold any such amount if and for so long as the Depositor or a
U.S. Affiliate of the Depositor is the sole Certificateholder. The Owner Trustee
or the Paying Agent is hereby authorized and directed to retain from amounts
otherwise distributable to the Certificateholders sufficient funds for the
payment of any tax that is legally owed by the Trust (but such authorization
shall not prevent the Owner Trustee or the Paying Agent from contesting any such
tax in appropriate proceedings and withholding payment of such tax, if permitted
by law, pending the outcome of such proceedings). The amount of any withholding
tax imposed with respect to a Certificateholder shall be treated as cash
distributed to such Certificateholder at the time it is withheld by the Trust
and remitted to the appropriate taxing authority. If there is a possibility that
withholding tax is payable with respect to a distribution, the Owner Trustee or
the Paying Agent may in its sole discretion withhold such amounts in accordance
with this Section 5.2(c).

 

Section 5.03 Method of Payment. Subject to Section 9.01(c), distributions
required to be made to Certificateholders on any Payment Date shall be made to
each Certificateholder of record on the preceding Record Date by wire transfer,
in immediately available funds, to the account of such Certificateholder at a
bank or other entity having appropriate facilities therefor, if such
Certificateholder shall have provided to the Certificate Registrar and the
Paying Agent appropriate written instructions at least five Business Days prior
to such Payment Date.

 

Section 5.04 Accounting and Reports to Certificateholders, the Internal Revenue
Service and Others. At such time as there is more than one Certificateholder
(for U.S. federal income tax purposes), the Administrator (or agent on its
behalf) shall:

 

(a)       unless otherwise required under the Code, maintain (or cause to be
maintained) the books of the Trust on a calendar year basis and the accrual
method of accounting,

 



 21(2020-B Amended and Restated Trust Agreement)

 

 

(b)       deliver (or cause to be delivered) to each Certificateholder, as may
be required by the Code and applicable Treasury Regulations, such information as
may be required (including Schedule K-1) to enable each Certificateholder to
prepare its U.S. federal and state income tax returns,

 

(c)       file (or cause to be filed) such tax returns relating to the Trust
(including IRS Form 1065), and make such elections as from time to time may be
required or appropriate under any applicable state or federal statute or any
rule or regulation thereunder so as to maintain the Trust’s characterization as
a partnership for U.S. federal income tax purposes, and

 

(d)       cause such tax returns to be signed in the manner required by law. The
parties to this Agreement agree and acknowledge that the Administrator shall
perform the duties and obligations under this Section 5.04 in accordance with
the Administration Agreement.

 

Section 5.05 Signature on Returns; Partnership Representative.

 

(a)       The Owner Trustee shall sign on behalf of the Trust the tax returns of
the Trust provided to it in execution form, if any, unless applicable law
requires a Certificateholder or another Person to sign such documents.

 

(b)       If at any time the Trust is not treated as an entity disregarded as
separate from the Certificateholder for U.S. federal income tax purposes, the
Depositor (or a U.S. Affiliate of the Depositor if the Depositor is ineligible)
is hereby designated as the partnership representative under Section 6223(a) of
the Code (and any corresponding provision of state law, and as the tax matters
partner for any applicable state or local tax purposes) to the extent allowed
under the law, and the Trust shall take any action necessary to effect such
designation (including working with the Depositor to designate any designated
individual required under the law). The Trust shall (or the Depositor shall
cause the Trust to, or the Depositor shall instruct the Administrator on behalf
of the Trust to), to the extent eligible, make the election under Section
6221(b) of the Code (and any corresponding provision of state law) with respect
to determinations of adjustments at the partnership level and take any other
action such as disclosures and notifications necessary to effectuate such
election. If the election described in the preceding sentence is not available,
to the extent applicable, the Trust shall (or the Depositor shall cause the
Trust to, or the Depositor shall instruct the Administrator on behalf of the
Trust to) make the election under Section 6226(a) of the Code (and any
corresponding provision of state law) with respect to the alternative to payment
of imputed underpayment by partnership and take any other action such as
filings, disclosures and notifications necessary to effectuate such election.
Notwithstanding the foregoing, each of the Trust, Depositor and Administrator is
authorized, in its sole discretion, to make any available election related to
Sections 6221 through 6241 of the Code (or any corresponding provision of state
law) and take any action it deems necessary or appropriate to comply with the
requirements of Sections 6221 through 6241 of the Code and conduct the Trust's
affairs under Sections 6221 through 6241 of the Code (and any corresponding
provision of state law). Each Certificateholder and, if different, each
beneficial owner of a Trust Certificate shall promptly provide the Trust,
Depositor and Administrator any requested information, documentation or material
to enable the Trust to make any of the elections described in this clause (b)
and otherwise comply with Sections 6221 through 6241 of the Code (and any
corresponding provision of state law). Each Certificate Owner and, if different,
each beneficial owner of a Trust Certificate, shall hold the Trust and its
affiliates harmless for any expenses or losses (i) resulting from a beneficial
owner of a Trust Certificate not properly taking into account or paying its
allocated adjustment or liability under Section 6226 of the Code (or any
corresponding provision of state law) or (ii) it may suffer that are
attributable to the management or defense of an audit under Sections 6221
through 6241 of the Code (or any corresponding provision of state law) or
otherwise due to actions the Trust and its affiliates take with respect to and
to comply with the rules under Sections 6221 through 6241 of the Code (or any
corresponding provision of state law).

 



 22(2020-B Amended and Restated Trust Agreement)

 

 

Section 5.06 Duties of Depositor on Behalf of Trust. Except to the extent such
responsibilities are assumed by the Administrator in the Administration
Agreement or the Servicer in the Sale and Servicing Agreement, the Depositor
shall, on behalf of the Trust, prepare and, after execution by the Trust, file
with the Commission and all applicable state agencies all documents required to
be filed on a periodic basis with the Commission and all applicable state
agencies (including any summaries thereof required by rules and regulations
prescribed thereby), and transmit such summaries to the Noteholders pursuant to
Section 7.03 of the Indenture.

 

ARTICLE 6.
AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

Section 6.01 General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Basic Documents to which the Trust is to be a party and
each certificate or other document attached as an exhibit to or contemplated by
the Basic Documents to which the Trust is to be a party, in each case, in such
form as the Depositor shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof. In addition to the foregoing, the Owner Trustee is
authorized, but shall not be obligated, to take all actions required of the
Trust pursuant to the Basic Documents. The Owner Trustee is further authorized
from time to time to take such action as the Administrator recommends with
respect to the Basic Documents.

 

Section 6.02 General Duties. It shall be the duty of the Owner Trustee:

 

(a)       to discharge (or cause to be discharged) all of its responsibilities
pursuant to the terms of this Agreement and to administer the Trust in the
interest of the Certificateholders, subject to the Basic Documents and in
accordance with the provisions of this Agreement; provided, however, that
notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Basic
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Owner Trustee
hereunder or under any Basic Document, and the Owner Trustee shall not be held
liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall not be
required to perform any of the obligations of the Issuer under any Basic
Document that are required to be performed by Hyundai Capital America, the
Servicer, the Administrator or the Indenture Trustee;

 

(b)       to cooperate with the Administrator in carrying out the
Administrator’s obligation to qualify and preserve the Trust’s qualification to
do business in each jurisdiction, if any, in which such qualification is or
shall be necessary to protect the validity and enforceability of the Indenture,
the Notes, the Receivables and any other instrument and agreement included in
the Trust Estate; provided that the Owner Trustee may rely on advice of counsel
with respect to such obligation; and

 



 23(2020-B Amended and Restated Trust Agreement)

 

 

(c)       to provide the Depositor and the Servicer (each, a “Hyundai Party”
and, collectively, the “Hyundai Parties”) with (i) notification, as soon as
practicable and in any event within five Business Days, of all demands
communicated to a Responsible Officer of the Owner Trustee for the repurchase or
replacement of any Receivable pursuant to Section 3.03 of the Sale and Servicing
Agreement or Section 7.02 of the Receivables Purchase Agreement, as applicable,
including any Repurchase Request and (ii) promptly upon written request by a
Hyundai Party, any other information reasonably requested by a Hyundai Party in
the Owner Trustee’s possession and that can be provided to the Hyundai Parties
without unreasonable effort or expense to facilitate compliance by the Hyundai
Parties with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c)
of Regulation AB. In no event shall the Owner Trustee have any responsibility or
liability in connection with any filing required to be made by a securitizer
under the Exchange Act or Regulation AB or with any Hyundai Parties’ compliance
with the Exchange Act or Regulation AB or (ii) any duty or obligation to
undertake any investigation or inquiry related to repurchase activity or
otherwise to assume any additional duties or responsibilities in respect of the
Basic Documents or the transactions contemplated thereby. For purposes of this
section, a “demand” is limited to a written or oral demand for enforcement of a
repurchase remedy received by a Responsible Officer of the Owner Trustee from a
person or entity entitled to request enforcement of a repurchase remedy under
the terms of the Basic Documents. A demand does not include general inquiries,
including investor inquiries, regarding asset performance or possible breaches
of representations or warranties.

 

Section 6.03 Action upon Instruction.

 

(a)       Subject to Article 4 and in accordance with the terms of the Basic
Documents, the Servicer may by written instruction direct the Owner Trustee in
the management of the Trust. Such direction may be exercised at any time by
written instruction of the Servicer pursuant to Article 4.

 

(b)       The Owner Trustee shall not be required to take any action hereunder
or under any Basic Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of the Owner Trustee or is contrary to the terms
hereof or of any Basic Document or is otherwise contrary to law.

 

(c)       Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any Basic Document, the Owner Trustee shall promptly give notice (in such form
as shall be appropriate under the circumstances) to the Servicer of record as of
the preceding Record Date requesting instruction as to the course of action to
be adopted, and to the extent the Owner Trustee acts in good faith in accordance
with any written instruction of such Servicer received, the Owner Trustee shall
not be liable on account of such action to any Person. If the Owner Trustee
shall not have received appropriate instruction within 10 days of such notice
(or within such shorter period of time as reasonably may be specified in such
notice or may be necessary under the circumstances) it may, but shall be under
no duty to, take or refrain from taking such action not inconsistent with this
Agreement or the Basic Documents, as it shall deem to be in the best interests
of the Certificateholders, and shall have no liability to any Person for such
action or inaction.

 



 24(2020-B Amended and Restated Trust Agreement)

 

 

(d)       In the event that the Owner Trustee is unsure as to the application of
any provision of this Agreement or any Basic Document or any such provision is
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement permits any
determination by the Owner Trustee or is silent or is incomplete as to the
course of action that the Owner Trustee is required to take with respect to a
particular set of facts, the Owner Trustee may give notice (in such form as
shall be appropriate under the circumstances) to the Servicer requesting
instruction and, to the extent that the Owner Trustee acts or refrains from
acting in good faith in accordance with any such instruction received, the Owner
Trustee shall not be liable, on account of such action or inaction, to any
Person. If the Owner Trustee shall not have received appropriate instruction
within 10 days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action not inconsistent with this Agreement or the Basic Documents,
as it shall deem to be in the best interests of the Certificateholders, and
shall have no liability to any Person for such action or inaction.

 

Section 6.04 No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Owner Trustee or the Trust is a party, except as expressly provided by the terms
of this Agreement or in any document or written instruction received by the
Owner Trustee pursuant to Section 6.03, and no implied duties or obligations
shall be read into this Agreement or any Basic Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Lien granted to
it hereunder or to prepare or file any Commission filing or tax filing for the
Trust or to record this Agreement or any Basic Document. To the extent that, at
law or in equity, the Owner Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Issuer or the Certificateholders, it is
hereby understood and agreed by the other parties hereto that all such duties
and liabilities are replaced by the duties and liabilities of the Owner Trustee
expressly set forth in this Agreement and the Statutory Trust Act. The Owner
Trustee nevertheless agrees that it will, at its own cost and expense, promptly
take all action as may be necessary to discharge any Liens on any part of the
Trust Estate that result from actions by, or claims against, the Owner Trustee
in its individual capacity that are not related to the ownership or the
administration of the Trust Estate.

 

Section 6.05 No Action Except Under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Basic Documents or (iii) in accordance
with any document or instruction delivered to the Owner Trustee pursuant to
Section 6.03.

 



 25(2020-B Amended and Restated Trust Agreement)

 

 

Section 6.06 Restrictions. The Owner Trustee shall not take any action that, to
its actual knowledge, (a) is inconsistent with the purposes of the Trust set
forth in Section 2.03 or (b) would result in the Trust becoming taxable as a
corporation (or publicly traded partnership) for U.S. federal income tax
purposes or for state or local income or franchise tax purposes. The
Certificateholders and Servicer shall not direct the Owner Trustee to take any
action that would violate the provisions of this Section.

 

Section 6.07 Regulatory Investigations. It shall be the Administrator’s duty and
responsibility, and not the Owner Trustee’s duty and responsibility, to cause
the Trust to respond to, defend, participate in or otherwise act in connection
with any regulatory, administrative, governmental, investigative or other
proceeding or inquiry relating in any way to the Trust, its assets or the
conduct of its business.

 

ARTICLE 7.
CONCERNING THE OWNER TRUSTEE

 

Section 7.01 Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts, but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of this Agreement. The Owner Trustee shall not be
answerable or accountable hereunder or under any Basic Document under any
circumstances, except (i) for its own willful misconduct or negligence or (ii)
in the case of the inaccuracy of any representation or warranty contained in
Section 7.03 expressly made by the Owner Trustee. In particular, but not by way
of limitation (and subject to the exceptions set forth in the preceding
sentence):

 

(a)       The Owner Trustee shall not be liable for any error of judgment made
by a Trust Officer of the Owner Trustee;

 

(b)       The Owner Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in accordance with the instructions of the
Servicer, the Administrator or any Certificateholder;

 

(c)       No provision of this Agreement or any Basic Document shall require the
Owner Trustee to expend or risk funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder or under any Basic
Document if the Owner Trustee shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured or provided to it;

 

(d)       Under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes;

 

(e)       The Owner Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate, or for or in respect of the validity or
sufficiency of the Basic Documents, other than the certificate of authentication
on the Trust Certificates, and the Owner Trustee shall in no event assume or
incur any liability, duty or obligation to any Noteholder or to any
Certificateholder, other than as expressly provided for herein or expressly
agreed to in the other Basic Documents;

 



 26(2020-B Amended and Restated Trust Agreement)

 

 

(f)       The Owner Trustee shall not be responsible for monitoring the
performance of, and shall not be liable for the default or misconduct of the
Administrator, the Depositor, the Servicer, the Indenture Trustee or any other
Person under any of the Basic Documents or otherwise, and the Owner Trustee
shall have no obligation or liability to perform the obligations of the Trust
under the Basic Documents other than as set forth in this Trust Agreement;

 

(g)       The Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any Basic Document, at the request, order or direction of the
Servicer, unless such Servicer has offered to the Owner Trustee security or
indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby. The right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
Basic Document shall not be construed as a duty, and the Owner Trustee shall not
be answerable for other than its negligence or willful misconduct in the
performance of any such act; and

 

(h)       The Certificateholders agree that during such time as the Owner
Trustee is acting at the direction of the Servicer, any fiduciary duties or
liabilities of the Owner Trustee to the Certificateholders in connection
therewith shall be deemed not to violate any fiduciary duties owed by the Owner
Trustee to the Certificateholders. However, in no event shall the Owner Trustee
be deemed to owe any fiduciary duties to the Servicer.

 

Section 7.02 Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders, promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Basic Documents.

 

Section 7.03 Representations and Warranties. The Owner Trustee hereby represents
and warrants to the Depositor, for the benefit of the Certificateholders, that:

 

(a)       It is a national banking association duly organized and validly
existing under the laws of the United States of America. It has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

 

(b)       It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

 

(c)       Neither the execution or the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby, nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound; nor result in the creation or imposition of
any Lien upon any of its properties.

 



 27(2020-B Amended and Restated Trust Agreement)

 

 

(d)       This Agreement constitutes legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity whether applied
in a proceeding in equity or at law.

 

(e)       To the knowledge of the Owner Trustee, there are no proceedings or
investigations pending or threatened against the Owner Trustee before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Owner Trustee or its properties (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Owner Trustee of its obligations under, or the validity or
enforceability of, this Agreement.

 

(f)       It is a national banking association satisfying the provisions of
Section 3807(a) of the Statutory Trust Act with a principal place of business in
Delaware; authorized to exercise corporate trust powers; having a combined
capital and surplus of at least $50,000,000 and subject to supervision or
examination by federal or state authorities.

 

Section 7.04 Reliance; Advice of Counsel.

 

(a)       The Owner Trustee shall incur no liability to anyone in acting upon
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond, or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of determination of
which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter, and such certificate shall constitute full
protection to the Owner Trustee for any action taken or omitted to be taken by
it in good faith in reliance thereon.

 

(b)       In the exercise or administration of the Trust hereunder and in the
performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care, and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted
reasonably and in good faith by it in accordance with the opinion or advice of
any such counsel, accountants or other such Persons.

 



 28(2020-B Amended and Restated Trust Agreement)

 

 

Section 7.05 Not Acting in Individual Capacity. Except as provided in this
Article 7, in accepting the Trust hereby created, U.S. Bank Trust National
Association acts solely as Owner Trustee hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee by reason
of the transactions contemplated by this Agreement or any Basic Document shall
look only to the Trust Estate for payment or satisfaction thereof.

 

Section 7.06 Owner Trustee Not Liable for Trust Certificates or for Receivables.
The recitals contained herein and in the Trust Certificates (other than the
signature and countersignature of the Owner Trustee on the Trust Certificates)
shall be taken as the statements of the Depositor, and the Owner Trustee assumes
no responsibility for the correctness thereof. Except as set forth in Section
7.03, the Owner Trustee makes no representations as to the validity or
sufficiency of this Agreement, of any Basic Document or of the Trust
Certificates (other than the signature and authentication of the Owner Trustee
on the Trust Certificates) or the Notes, or of any Receivable or related
documents. The Owner Trustee shall at no time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Receivable or the perfection and priority of any security interest created
by any Receivable in any Financed Vehicle or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Estate or its ability to generate the payments to be distributed to the
Certificateholders under this Agreement or the Noteholders under the Indenture,
including, without limitation:  (a) the existence, condition and ownership of
any Financed Vehicle; (b) the existence and enforceability of any insurance
thereon; (c) the existence and contents of any Receivable on any computer or
other record thereof; (d) the validity of the assignment of any Receivable to
the Trust or of any intervening assignment; (e) the completeness of any
Receivable; (f) the performance or enforcement of any Receivable; and (g) the
compliance by the Depositor or the Servicer with any warranty or representation
made under any Basic Document or in any related document or the accuracy of any
such warranty or representation, or any action of the Administrator, the
Indenture Trustee or the Servicer or any subservicer taken in the name of the
Owner Trustee.

 

Section 7.07 Owner Trustee May Own Trust Certificates and Notes. The Owner
Trustee in its individual or any other capacity may become the owner or pledgee
of Trust Certificates or Notes and may deal with the Depositor, the
Administrator, the Indenture Trustee and the Servicer in banking transactions
with the same rights as it would have if it were not Owner Trustee.

 

Section 7.08 Doing Business in Other Jurisdictions. Notwithstanding anything
contained herein to the contrary, neither U.S. Bank Trust National Association
nor the Owner Trustee shall be required to take any action in any jurisdiction
other than in the State of Delaware if the taking of such action will (a)
require the consent or approval or authorization or order of, or the giving of
notice to, or the registration with, or the taking of any other action required
by, any state or other governmental authority or agency of any jurisdiction
other than the State of Delaware; (b) result in any fee, tax or other
governmental charge under the laws of any jurisdiction or any political
subdivisions thereof in existence on the date hereof other than the State of
Delaware becoming payable by U.S. Bank Trust National Association or the Owner
Trustee; or (c) subject U.S. Bank Trust National Association or the Owner
Trustee to personal jurisdiction in any jurisdiction other than the State of
Delaware for causes of action arising from acts unrelated to the consummation of
the transactions by U.S. Bank Trust National Association or the Owner Trustee,
as the case may be, contemplated hereby. The Owner Trustee shall be entitled to
obtain advice of counsel (which advice shall be an expense of the Administrator
under Section 8.01 of this Agreement) to determine whether any action required
to be taken pursuant to the Agreement results in the consequences described in
clauses (a), (b) and (c) of the preceding sentence. In the event that said
counsel advises the Owner Trustee that such action will result in such
consequences, the Trust will appoint an additional trustee pursuant to Section
10.05 hereof to proceed with such action.

 



 29(2020-B Amended and Restated Trust Agreement)

 

  

Section 7.09 Paying Agent; Authenticating Agent. The rights and protections
afforded to the Owner Trustee pursuant to this Agreement, including without
limitation Articles 7 and 8 hereof, shall also be afforded to the Paying Agent,
Authenticating Agent and Certificate Registrar.

 

ARTICLE 8.
COMPENSATION OF OWNER TRUSTEE

 

Section 8.01 Owner Trustee’s Fees and Expenses. The Issuer shall cause the
Servicer to pay to the Owner Trustee as compensation for its services hereunder
such fees as have been separately agreed upon before the date hereof between the
Servicer and the Owner Trustee, and the Issuer shall cause the Servicer to
reimburse the Owner Trustee for its other reasonable expenses hereunder,
including the reasonable compensation, expenses and disbursements of such
agents, representatives, experts and counsel as the Owner Trustee may employ in
connection with the exercise and performance of its rights and its duties
hereunder and under the Basic Documents.

 

Section 8.02 Indemnification. The Administrator shall be liable as primary
obligor for, and shall indemnify the Owner Trustee (including in its individual
capacity) and its officers, directors, employees, successors, assigns, agents
and servants (collectively, the “Indemnified Parties”) from and against, any and
all liabilities, obligations, losses, damages, taxes (excluding any net income,
profits, franchise or similar taxes on income earned by the Owner Trustee),
claims, actions and suits, and any and all reasonable costs, expenses and
disbursements (including reasonable legal fees and expenses and including,
without limitation, any legal fees, costs and expenses incurred in connection
with any enforcement (including any action, claim or suit brought) by the Owner
Trustee of any indemnification or other obligation of the Administrator) of any
kind and nature whatsoever (collectively, “Expenses”) which may at any time be
imposed on, incurred by, or asserted against the Owner Trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Basic Documents, the Trust Estate, the administration of the Trust Estate or the
action or inaction of an Indemnified Party hereunder, except only that the
Administrator shall not be liable for or required to indemnify an Indemnified
Party from and against Expenses arising or resulting from any of the matters
described in the third sentence of Section 7.01. The indemnities contained in
this Section shall survive the resignation or termination of the Owner Trustee
or the termination of this Agreement. In the event of any claim, action or
proceeding for which indemnity will be sought pursuant to this Section, the
Indemnified Party’s choice of legal counsel shall be subject to the approval of
the Administrator, which approval shall not be unreasonably withheld.

 



 30(2020-B Amended and Restated Trust Agreement)

 

 

Section 8.03 Payments to the Owner Trustee. Any amounts paid pursuant to this
Article 8 may be paid as set forth in Section 4.16 and Section 5.05(b) of the
Sale and Servicing Agreement and shall be deemed not to be a part of the Trust
Estate immediately after such payment.

 

ARTICLE 9.
TERMINATION OF TRUST AGREEMENT

 

Section 9.01 Termination of Trust Agreement.

 

(a)       This Agreement (other than Section 5.05 and Article 8) and the Trust
shall terminate and be of no further force or effect upon the final distribution
by the Owner Trustee of all moneys or other property or proceeds of the Trust
Estate in accordance with the terms of the Indenture, the Sale and Servicing
Agreement and Article 5. The bankruptcy, liquidation, dissolution, death or
incapacity of any Certificateholder shall not (i) operate to terminate this
Agreement or the Trust, (ii) entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Trust or Trust Estate or (iii) otherwise affect the rights, obligations and
liabilities of the parties hereto.

 

(b)       Except as provided in Section 9.01(a), neither the Depositor nor any
Certificateholder shall be entitled to revoke or terminate the Trust.

 

(c)       Notice of any termination of the Trust, specifying the Payment Date
upon which Certificateholders shall surrender their Trust Certificates to the
Paying Agent for payment of the final distribution and cancellation, shall be
given by the Owner Trustee by letter to the Certificateholders mailed within
five Business Days of receipt of notice of such termination from the Servicer
given pursuant to Section 9.01 of the Sale and Servicing Agreement, stating (i)
the Payment Date upon or with respect to which final payment of the Trust
Certificates shall be made upon presentation and surrender of the Trust
Certificates at the office of the Paying Agent therein designated, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Payment Date is not applicable, payments being made only upon
presentation and surrender of the Trust Certificates at the office of the Paying
Agent therein specified. The Owner Trustee shall give such notice to the
Certificate Registrar (if other than the Owner Trustee) and the Paying Agent at
the time such notice is given to the Certificateholders. Upon presentation and
surrender of the Trust Certificates, the Paying Agent shall cause to be
distributed to the Certificateholders amounts distributable on such Payment Date
pursuant to Section 5.02.

 

In the event that all of the Certificateholders shall not surrender their Trust
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Owner Trustee shall give a second written
notice to the remaining Certificateholders to surrender their Trust Certificates
for cancellation and receive the final distribution with respect thereto. If
within one year after the second notice all the Trust Certificates shall not
have been surrendered for cancellation, the Owner Trustee may take appropriate
steps, or may appoint an agent to take appropriate steps, to contact the
remaining Certificateholders concerning surrender of their Trust Certificates,
and the cost thereof shall be paid out of the funds and other assets that shall
remain subject to this Agreement. Any funds remaining in the Trust after
exhaustion of such remedies shall be distributed by the Owner Trustee to the
Depositor, subject to applicable escheat laws.

 



 31(2020-B Amended and Restated Trust Agreement)

 

 

(d)       Upon the winding up of the Trust and the written instructions of the
Depositor, the Owner Trustee shall cause the Certificate of Trust to be
cancelled by filing a certificate of cancellation with the Secretary of State in
accordance with the provisions of Section 3810 of the Statutory Trust Act.
Thereupon the Trust and this Agreement (other than Article 8) shall terminate.

 

ARTICLE 10.
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 10.01 Eligibility Requirements for Owner Trustee. The Owner Trustee
shall at all times be a trust company, corporation or national banking
association satisfying the provisions of Section 3807(a) of the Statutory Trust
Act; authorized to exercise corporate trust powers; having a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal or state authorities. If such corporation shall publish reports of
condition at least annually pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Owner Trustee
shall resign immediately in the manner and with the effect specified in Section
10.02.

 

Section 10.02 Resignation or Removal of Owner Trustee. The Owner Trustee may at
any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Administrator and the Indenture Trustee. Upon
receiving such notice of resignation, the Administrator shall promptly appoint a
successor Owner Trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee.

 

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 and shall fail to resign after written request
therefor by the Administrator, or if at any time the Owner Trustee shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Owner Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Owner Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Administrator may remove the Owner Trustee. If the Administrator shall remove
the Owner Trustee under the authority of the immediately preceding sentence, the
Administrator shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
outgoing Owner Trustee so removed and one copy to the successor Owner Trustee,
and shall pay all fees owed to the outgoing Owner Trustee.

 



 32(2020-B Amended and Restated Trust Agreement)

 

 

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Administrator shall provide notice of such
resignation or removal of the Owner Trustee to each Rating Agency.

 

Section 10.03 Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.01 or 10.02 shall execute, acknowledge and deliver to the
Administrator and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Owner Trustee shall become effective, and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall, upon payment of its fees and expenses, deliver
to the successor Owner Trustee all documents and statements and monies held by
it under this Agreement; and the Administrator and the predecessor Owner Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

 

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.

 

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Administrator shall mail notice thereof to all Certificateholders,
the Servicer, the Indenture Trustee, the Noteholders and the Rating Agencies. If
the Administrator shall fail to mail such notice within 10 days after acceptance
of such appointment by the successor Owner Trustee, the successor Owner Trustee
shall cause such notice to be mailed at the expense of the Administrator.

 

Any successor Owner Trustee appointed pursuant to this Section 10.03 shall
promptly file an amendment to the Certificate of Trust with the Secretary of
State identifying the name and principal place of business of such successor
Owner Trustee in the State of Delaware.

 

Section 10.04 Merger or Consolidation of Owner Trustee. Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding;
provided, that such Person shall be eligible pursuant to Section 10.01; and
provided further, that the Owner Trustee shall mail notice of such merger or
consolidation to the Administrator and the Administrator shall make such notice
available to each Rating Agency; and provided further, that such successor Owner
Trustee shall file an amendment to the Certificate of Trust as described in
Section 10.03.

 



 33(2020-B Amended and Restated Trust Agreement)

 

 

Section 10.05 Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate or
any Financed Vehicle may at the time be located, the Administrator and the Owner
Trustee acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Administrator and
Owner Trustee to act as co-trustee, jointly with the Owner Trustee, or as
separate trustee or separate trustees, of all or any part of the Trust Estate,
and to vest in such Person, in such capacity, such title to the Trust Estate or
any part thereof and, subject to the other provisions of this Section, such
powers, duties, obligations, rights and trusts as the Administrator and the
Owner Trustee may consider necessary or desirable. If the Administrator shall
not have joined in such appointment within 15 days after the receipt by it of a
request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor Owner Trustee pursuant
to Section 10.01 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.03.

 

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

 

(a)       All rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust Estate or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

 

(b)       No trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and

 

(c)       The Administrator and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.

 

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article 10. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Administrator.

 



 34(2020-B Amended and Restated Trust Agreement)

 

 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.

 

ARTICLE 11.
MISCELLANEOUS

 

Section 11.01 Supplements and Amendments. This Agreement may be amended by the
Depositor and the Owner Trustee, with prior written notice made available by the
Administrator to each Rating Agency, without the consent of any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders subject to the satisfaction of one of the following
conditions:

 

(a)       the Depositor delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders (and, if the
Certificates are then held by anyone other than the Depositor or a U.S.
Affiliate of the Depositor, the Certificateholders); or

 

(b)       the Rating Agency Condition is satisfied (other than with respect to
S&P, but with satisfaction of the Rating Agency Notification with respect to S&P
if S&P is rating any Outstanding Class of Notes) with respect to such action.

 

This Agreement may also be amended from time to time by the Depositor and the
Owner Trustee, with prior written notice made available by the Administrator to
each Rating Agency, with the consent of the Holders of the Controlling Class of
Notes evidencing not less than a majority of the Outstanding Amount of the Notes
and the consent of the Holders of Trust Certificates evidencing not less than a
majority of the Certificate Percentage Interests, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall (a)
reduce the interest rate or principal amount of any Note or percentage interest
of any Certificate or delay the Stated Maturity Date of any Note without the
consent of the Holder of such Note or (b) reduce the aforesaid percentage of the
Outstanding Amount of the Notes and the Certificate Percentage Interest required
to consent to any such amendment, without the consent of the Holders of all
then-outstanding Notes and Trust Certificates.

 

This Agreement may be amended by the Depositor and the Owner Trustee to modify
the provisions of Section 2.03 to change the permitted purposes and powers of
the Trust; provided, however, that (i) the Indenture Trustee shall receive an
Opinion of Counsel stating that such amendment will not have a material adverse
effect on any Noteholder and (ii) such amendment shall not, as evidenced by the
satisfaction of the Rating Agency Condition (other than with respect to S&P, but
with satisfaction of the Rating Agency Notification with respect to S&P if S&P
is rating any Outstanding Class of Notes) with respect to such amendment,
materially and adversely affect in any material respect the interests of any
Noteholder.

 



 35(2020-B Amended and Restated Trust Agreement)

 

 

Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to each Certificateholder, the Indenture Trustee and the Administrator, and the
Administrator shall provide such notice to each Rating Agency.

 

It shall not be necessary for the consent of Certificateholders or Noteholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents (and any other
consents of Certificateholders provided for in this Agreement or in any other
Basic Document) and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.

 

Promptly after the execution of any amendment to the Certificate of Trust, the
Owner Trustee shall cause the filing of such amendment with the Secretary of
State.

 

Prior to the execution of any amendment to this Agreement or the Certificate of
Trust, the Owner Trustee shall be entitled to receive and rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Owner Trustee may, but shall not be obligated
to, enter into any such amendment that affects the Owner Trustee’s own rights,
duties or immunities under this Agreement or otherwise.

 

In connection with the execution of any amendment to this Agreement or any
amendment of any other agreement to which the Trust is a party, the Owner
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel to the effect that such amendment is authorized or permitted by the
Basic Documents and that all conditions precedent in the Basic Documents for the
execution and delivery thereof by the Trust or the Owner Trustee, as the case
may be, have been satisfied.

 

Section 11.02 No Legal Title to Trust Estate in Certificateholders. Neither the
Depositor nor the Certificateholders shall have legal title to any part of the
Trust Estate. The Certificateholders shall be entitled to receive distributions
with respect to their undivided ownership interest therein only in accordance
with Articles 5 and 9. No transfer, by operation of law or otherwise, of any
right, title or interest of the Certificateholders to and in their ownership
interest in the Trust Estate shall operate to terminate this Agreement or the
trusts hereunder or entitle any transferee to an accounting or to the transfer
to it of legal title to any part of the Trust Estate.

 

Section 11.03 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Certificateholders, the Administrator and, to the extent expressly provided
herein, the Indenture Trustee, the Servicer and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

 



 36(2020-B Amended and Restated Trust Agreement)

 

 

Section 11.04 Notices.

 

(a)       Unless otherwise expressly specified or permitted by the terms hereof,
all notices shall be in writing and shall be deemed given upon receipt by the
intended recipient or three Business Days after mailing if mailed by certified
mail, postage prepaid (except that notice to the Owner Trustee shall be deemed
given only upon actual receipt by the Owner Trustee), if to the Owner Trustee,
addressed to the Corporate Trust Office with a copy to Hyundai Auto Receivables
Trust 2020-B, c/o U.S. Bank Trust National Association, 190 S. LaSalle Street,
7th  Floor, Mail Station: MK-IL-SL7, Chicago, IL 60603, Attention: Corporate
Trust Services; if to the Depositor, addressed to 3161 Michelson Drive, Suite
1900, Irvine, CA 92612, Attention: President and Secretary; or, as to each
party, at such other address as shall be designated by such party in a written
notice to each other party. A copy of any such notice shall also be mailed to
the Servicer, addressed to 3161 Michelson Drive, Suite 1900, Irvine, CA 92612,
Attention: Treasurer.

 

(b)       Any notice required or permitted to be given to a Certificateholder
shall be given by first class mail, postage prepaid, at the address of such
Certificateholder as shown in the Certificate Register. Any notice so mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not such Certificateholder receives such
notice.

 

Section 11.05 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 11.06 Counterparts; Electronic Signatures and Transmission.

 

(a)       This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement by Electronic
Transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(b)       For purposes of this Agreement, any reference to “written” or “in
writing” means any form of written communication, including, without limitation,
electronic signatures, and any such written communication may be transmitted by
Electronic Transmission. The Indenture Trustee and the Owner Trustee are
authorized to accept written instructions, directions, reports, notices or other
communications signed manually, by way of faxed signatures, or delivered by
Electronic Transmission. In the absence of bad faith or negligence on the
Indenture Trustee’s part or in the absence of willful misconduct or negligence
on the Owner Trustee’s part, each of the Indenture Trustee and the Owner Trustee
may conclusively rely on the fact that the Person sending instructions,
directions, reports, notices or other communications or information by
Electronic Transmission is, in fact, a Person authorized to give such
instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such Electronic
Transmission and, in the absence of bad faith or negligence on the Indenture
Trustee’s part or in the absence of willful misconduct or negligence on the
Owner Trustee’s part, shall not have any liability for any losses, liabilities,
costs or expenses incurred or sustained by any party as a result of such
reliance upon or compliance with such instructions, directions, reports, notices
or other communications or information to the Indenture Trustee or the Owner
Trustee, including, without limitation, the risk of either the Indenture Trustee
or Owner Trustee acting on unauthorized instructions, notices, reports or other
communications or information, and the risk of interception and misuse by third
parties.

 



 37(2020-B Amended and Restated Trust Agreement)

 

 

(c)       The words “execution,” “signed,” “signature,” “delivery,” and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act or any other similar state laws based on the
Uniform Electronic Transactions Act. Notwithstanding anything to the contrary in
this Agreement, documentation with respect to a transfer of securities presented
to the Owner Trustee, the Indenture Trustee or any transfer agent must be in the
form of original documents with manually executed signatures.

 

(d)       Notwithstanding anything to the contrary in this Agreement, any and
all communications (both text and attachments) by or from the Indenture Trustee
that the Indenture Trustee in its sole discretion deems to contain confidential,
proprietary and/or sensitive information and sent by Electronic Transmission
will be encrypted. The recipient of the Electronic Transmission may be required
to complete a one-time registration process.

 

Section 11.07 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the Depositor
and its permitted assignees, the Owner Trustee and its successors and each
Certificateholder and its successors and permitted assigns, all as herein
provided. Any request, notice, direction, consent, waiver or other instrument or
action by a Certificateholder shall bind the successors and assigns of such
Certificateholder.

 

Section 11.08 Covenants of the Depositor. The Depositor will not at any time
institute against the Trust any bankruptcy proceedings under any United States
federal or state bankruptcy or similar law in connection with any obligations
relating to the Trust Certificates, the Notes, this Agreement or any of the
other Basic Documents.

 

Section 11.09 No Petition. To the fullest extent permitted by applicable law,
the Owner Trustee, by entering into this Agreement, each Certificateholder, by
accepting a Trust Certificate, and the Indenture Trustee and each Noteholder, by
accepting the benefits of this Agreement, hereby covenant and agree that they
will not at any time institute against the Depositor or the Trust or join in any
institution against the Depositor or the Trust of, any bankruptcy proceedings
under any United States federal or state bankruptcy or similar law in connection
with any obligations relating to the Trust Certificates, the Notes, this
Agreement or any of the Basic Documents.

 



 38(2020-B Amended and Restated Trust Agreement)

 

 

Section 11.10 No Recourse.

 

(a)       Each Certificateholder by accepting a Trust Certificate acknowledges
that such Trust Certificate represents a beneficial interest in the Trust only
and does not represent an interest in or an obligation of the Depositor, the
Servicer, the Administrator, the Owner Trustee, the Indenture Trustee or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Agreement,
the Trust Certificates or the Basic Documents.

 

(b)       In furtherance of and not in derogation of the foregoing, to the
extent the Depositor enters into other securitization transactions, each
Certificateholder, by accepting a Trust Certificate, acknowledges and agrees
that it shall have no right, title or interest in or to any assets or interests
therein of the Depositor (other than the Trust Estate and Reserve Account
relating to this transaction) conveyed or purported to be conveyed by the
Depositor to another securitization trust or other Person or Persons in
connection therewith (whether by way of a sale, capital contribution or by
virtue of the granting of a lien) (“Other Assets”). To the extent that,
notwithstanding the agreements and provisions contained herein, a
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, whether asserted against or through the Depositor or any other
Person owned by the Depositor, or (ii) is deemed to have any such interest,
claim or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), and
whether deemed asserted against or through the Depositor or any other Person
owned by the Depositor, then each Certificateholder, by accepting a Trust
Certificate, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and shall be expressly subordinated to the
indefeasible payment in full of all obligations and liabilities of the Depositor
which, under the terms of the relevant documents relating to the securitization
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to priority of
distribution or application under applicable law, including insolvency laws, and
whether asserted against Depositor or any other Person owned by the Depositor),
including the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each
Certificateholder, by acceptance of a Trust Certificate, further acknowledges
and agrees that no adequate remedy at law exists for a breach of this paragraph
and the terms of this paragraph may be enforced by an action for specific
performance. The provisions of this paragraph shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
this Agreement.

 



 39(2020-B Amended and Restated Trust Agreement)

 

 

Section 11.11 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

Section 11.12 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 11.13 Force Majeure. The Owner Trustee shall not incur any liability for
not performing any act if such delay or failure was caused by forces beyond the
control of the Owner Trustee, including strikes, work stoppages, acts of war or
terrorism, insurrection, revolution, nuclear or natural catastrophes or acts of
God, epidemic or pandemic, interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services provided to the
Owner Trustee; it being understood that the Owner Trustee shall use reasonable
efforts which are consistent with accepted practice in the banking industry to
resume performance as soon as practicable under the circumstances.

 

Section 11.14 Sarbanes-Oxley. Notwithstanding anything to the contrary herein or
in any other document, the Owner Trustee shall not be required to execute,
deliver or certify on behalf of the Trust, the Servicer, the Depositor or any
other Person any filings, certificates, affidavits or other instruments required
by the Commission or required under the Sarbanes-Oxley Act of 2002.
Notwithstanding any Person’s right to instruct the Owner Trustee, neither the
Owner Trustee nor any agent, employee, director or officer of the Owner Trustee
shall have any obligation to execute any certificates or other documents
required by the Commission or required pursuant to the Sarbanes-Oxley Act of
2002 or the rules and regulations promulgated thereunder, and the refusal to
comply with any such instructions shall not constitute a default or breach under
this Agreement or any other document in connection herewith.

 

ARTICLE 12.
COMPLIANCE WITH REGULATION AB

 

Section 12.01 Intent of the Parties; Reasonableness. The Depositor and the Owner
Trustee acknowledge and agree that the purpose of this Article 12 is to
facilitate compliance by the Depositor with the provisions of Regulation AB and
related rules and regulations of the Commission. The Depositor shall not
exercise its right to request delivery of information or other performance under
these provisions other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the
Commission under the Securities Act and the Exchange Act. The Owner Trustee
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
reasonable requests made by the Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. The Owner Trustee shall cooperate in good faith with any
reasonable request by the Depositor for information regarding the Owner Trustee
that is necessary or required, in the reasonable good faith determination of the
Depositor, to permit the Depositor to comply with the provisions of Regulation
AB.

 



 40(2020-B Amended and Restated Trust Agreement)

 

 

Section 12.02 Additional Representations and Warranties of the Owner Trustee.

 

(a)       The Owner Trustee shall be deemed to represent and warrant to the
Depositor as of the date hereof and on each date on which information is
provided to the Depositor under Sections 12.01, 12.02(b) or 12.03 that, except
as disclosed in writing to the Depositor prior to such date: (i) it is not aware
and has not received notice that any default, early amortization or other
performance triggering event has occurred as to any other securitization
transaction due to any default of the Owner Trustee; (ii) there are no aspects
of its financial condition that could have a material adverse effect on the
performance by it of its trustee obligations under this Agreement or any other
securitization transaction as to which it is a trustee; (iii) there are no
material legal or governmental proceedings pending (or known to be contemplated)
against it that would be material to Noteholders; (iv) there are no
relationships or transactions (as described in Item 1119(b) of Regulation AB)
relating to the Owner Trustee with respect to the Depositor or any sponsor,
issuing entity, servicer, trustee, originator, significant obligor, enhancement
or support provider or other material transaction party (as each of such terms
are used in Regulation AB) relating to the securitization transaction
contemplated by this Agreement, as identified in the prospectus related to such
securitization transaction (each, a “Transaction Party”) that are outside the
ordinary course of business or on terms other than would be obtained in an arm’s
length transaction with an unrelated third party, apart from the securitization
transaction contemplated by this Agreement, and that are material to the
investors’ understanding of the Notes; and (v) the Owner Trustee is not an
affiliate (as contemplated by Item 1119(a) of Regulation AB) of any Transaction
Party. The Depositor shall notify the Owner Trustee of any change in the
identity of a Transaction Party after the Closing Date at least five Business
Days prior to January 31st of each calendar year.

 

(b)       If so requested by the Depositor on any date following the Closing
Date, the Owner Trustee shall, within five Business Days following such request,
confirm in writing the accuracy of the representations and warranties set forth
in paragraph (a) of this Section or, if any such representation and warranty is
not accurate as of the date of such confirmation, provide the pertinent facts,
in writing, to the Depositor. Any such request from the Depositor shall not be
given more than once each calendar quarter, unless the Depositor shall have a
reasonable basis for questioning the accuracy of any of the representations and
warranties.

 

Section 12.03 Information to Be Provided by the Owner Trustee.

 

(a)       For so long as the Notes are outstanding, for the purpose of
satisfying the Depositor’s reporting obligation under the Exchange Act with
respect to the Notes, the Owner Trustee shall provide to the Depositor a written
description of (i) the commencement of, a material development in or, if
applicable, the termination of, any and all legal proceedings against the Owner
Trustee or any and all proceedings of which any property of the Owner Trustee is
the subject, that would be material to Noteholders; and (ii) any such
proceedings known to be contemplated by governmental authorities that would be
material to Noteholders. The Owner Trustee shall also notify the Depositor, in
writing, as promptly as practicable following notice to or discovery by a
Responsible Officer of the Owner Trustee of any material changes to proceedings
described in the preceding sentence. In addition, the Owner Trustee will furnish
to the Depositor, in writing, the necessary disclosure regarding the Owner
Trustee describing such proceedings required to be disclosed under Item 1117 of
Regulation AB, for inclusion in reports filed by or on behalf of the Depositor
pursuant to the Exchange Act. The Depositor will allow the Owner Trustee to
review any disclosure relating to material litigation against the Owner Trustee
prior to filing such disclosure with the Commission to the extent the Depositor
changes the information provided by the Owner Trustee. Any descriptions required
with respect to legal proceedings, as well as updates to previously provided
descriptions, under this Section 12.03(a) shall be given no later than five
Business Days prior to the Determination Date following the month in which the
relevant event occurs.

 



 41(2020-B Amended and Restated Trust Agreement)

 

 

(1)       For so long as the Notes are outstanding, for the purpose of
satisfying the Depositor’s reporting obligation under the Exchange Act with
respect to the Notes, the Owner Trustee shall, no later than January 31st of
each calendar year, (i) provide to the Depositor such information regarding the
Owner Trustee as is required for the purpose of compliance with Item 1119 of
Regulation AB; provided, however, the Owner Trustee shall not be required to
provide such information in the event that there has been no change to the
information previously provided by the Owner Trustee to the Depositor; and (ii)
as promptly as practicable following notice to or discovery by a Responsible
Officer of the Owner Trustee of any changes to such information, provide to the
Depositor, in writing, such updated information. Such information shall include,
at a minimum, a description of any affiliation between the Owner Trustee and any
Transaction Party.

 

In addition, the Owner Trustee shall provide a description of whether there is,
and if so the general character of, any business relationship, agreement,
arrangement, transaction or understanding between the Owner Trustee and any
Transaction Party that is entered into outside the ordinary course of business
or is on terms other than would be obtained in an arm’s length transaction with
an unrelated third party, apart from the securitization transaction contemplated
by this Agreement, that currently exists or that existed during the past two
years and that is material to an investor’s understanding of the Notes.

 

(b)       As of the related Payment Date with respect to each Report on Form
10-D with respect to the Notes filed by or on behalf of the Depositor, and as of
March 15th preceding the date each Report on Form 10-K with respect to the Notes
is filed, the Owner Trustee shall be deemed to represent and warrant that any
information previously provided by the Owner Trustee under this Article 12 is
materially correct and does not have any material omissions unless the Owner
Trustee has provided an update to such information.

 

Section 12.04 Indemnification; Remedies.

 

(a)       The Owner Trustee shall indemnify the Depositor, each affiliate of the
Depositor, and the respective present and former directors, officers, employees
and agents of each of the foregoing, and shall hold each of them harmless from
and against any claims, losses, liabilities (including penalties), actions,
suits, judgments, demands, damages, costs and expenses (including reasonable
fees and expenses of attorneys or, as necessary, consultants and auditors and
reasonable costs of investigations) that any of them may sustain arising out of
or based upon:

 



 42(2020-B Amended and Restated Trust Agreement)

 

 

(1)       (A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification or other material provided
under this Article 12 by or on behalf of the Owner Trustee (collectively, the
“Owner Trustee Information”), or (B) the omission or alleged omission to state
in the Owner Trustee Information a material fact required to be stated in the
Owner Trustee Information or necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or

 

(2)       any failure by the Owner Trustee to deliver any information, report,
certification or other material when and as required under this Article 12.

 

(b)       In the case of any failure of performance described in clause (2) of
Section 12.04(a), the Owner Trustee shall (i) promptly reimburse the Depositor
for all costs reasonably incurred by the Depositor in order to obtain the
information, report, certification or other material not delivered by the Owner
Trustee as required and (ii) cooperate with the Depositor to mitigate any
damages that may result from such failure.

 

(c)       The Depositor shall indemnify the Owner Trustee, each affiliate of the
Owner Trustee and the respective present and former directors, officers,
employees and agents of the Owner Trustee, and shall hold each of them harmless
from and against any losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon (i) any
untrue statement of a material fact contained or alleged to be contained in any
information provided under this Agreement by or on behalf of the Depositor for
inclusion in any report filed with Commission under the Exchange Act
(collectively, the “Hyundai Information”), or (ii) the omission or alleged
omission to state in the Hyundai Information a material fact required to be
stated in the Hyundai Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, to the extent that such untrue statement or omission or alleged
omission does not result from or relate to (x) any information provided by the
Owner Trustee pursuant to this Article 12 or (y) any breach of covenant,
negligence or misconduct by the Owner Trustee.

 

(d)       Notwithstanding any provision in this Section 12.04 to the contrary,
the parties agree that neither the Owner Trustee nor the Depositor shall be
liable to the other for any consequential or punitive damages whatsoever,
whether in contract, tort (including negligence and strict liability), or any
other legal or equitable principle; provided, however, that such limitation
shall not be applicable with respect to third party claims made against a party.

 

[SIGNATURE PAGES FOLLOW]

 



 43(2020-B Amended and Restated Trust Agreement)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the day
and year first above written.

 

HYUNDAI ABS FUNDING, LLC,
as Depositor

 

By:_______________________________

Name: Charley Changmin Yoon
Title: President and Secretary

 



 S-1(2020-B Amended and Restated Trust Agreement)

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee

 

 

By:_______________________________

Name:

Title:

 



 S-2(2020-B Amended and Restated Trust Agreement)

 

 

 

HYUNDAI CAPITAL AMERICA,

as Administrator

 

By:_______________________________

Name: Keun Bae Hong
Title: Chief Financial Officer

 



 S-3(2020-B Amended and Restated Trust Agreement)

 

 

 

CITIBANK, N.A.,

as Certificate Registrar and Paying Agent

 

By:_______________________________

Name:
Title:

 



 S-4(2020-B Amended and Restated Trust Agreement)

 

 

EXHIBIT A

 

FORM OF TRUST CERTIFICATE

 

HYUNDAI AUTO RECEIVABLES TRUST 2020-B

 

ASSET BACKED TRUST CERTIFICATE

 

(This Trust Certificate does not represent an interest in or obligation of
Hyundai ABS Funding, LLC or any of its Affiliates, except to the extent
described below.) (This Trust Certificate is subordinate to the Notes, as set
forth in the Sale and Servicing Agreement)

 

THIS TRUST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO. THE HOLDER HEREOF, BY
PURCHASING THIS TRUST CERTIFICATE, AGREES THAT THIS TRUST CERTIFICATE MAY BE
RESOLD, ASSIGNED, PLEDGED OR TRANSFERRED ONLY EITHER (A) SO LONG AS THE
CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A
QUALIFIED INSTITUTIONAL BUYER ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE
ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE
QUALIFIED INSTITUTIONAL BUYERS) TO WHOM NOTICE IS GIVEN THAT THE RESALE,
ASSIGNMENT, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C)
IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND OTHER SECURITIES OR “BLUE SKY” LAWS, IN WHICH CASE THE OWNER TRUSTEE SHALL
REQUIRE (i) THAT THE PROSPECTIVE TRANSFEREE CERTIFY TO THE OWNER TRUSTEE AND THE
DEPOSITOR IN WRITING THE FACTS SURROUNDING SUCH TRANSFER, WHICH CERTIFICATION
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE OWNER TRUSTEE AND (ii) IF
REQUESTED BY THE OWNER TRUSTEE, A WRITTEN OPINION OF COUNSEL (WHICH SHALL NOT BE
AT THE EXPENSE OF THE OWNER TRUSTEE) SATISFACTORY TO THE OWNER TRUSTEE AND THE
DEPOSITOR, TO THE EFFECT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT,
IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF
ANY STATE OR JURISDICTION. ANY ATTEMPTED TRANSFER IN CONTRAVENTION OF THE
IMMEDIATELY PRECEDING RESTRICTIONS WILL BE VOID AB INITIO AND THE PURPORTED
TRANSFEROR WILL CONTINUE TO BE TREATED AS THE OWNER OF THE TRUST CERTIFICATE FOR
ALL PURPOSES.

 



 A-1(2020-B Amended and Restated Trust Agreement)

 

 

By acquiring this Trust Certificate (or interest herein), each purchaser and
transferee (and if the purchaser or transferee is a Plan (as defined below), its
fiduciary) shall be deemed to represent and warrant that SUCH PURCHASER OR
TRANSFEREE IS NOT ACQUIRING SUCH TRUST CERTIFICATE (OR INTEREST HEREIN) WITH THE
ASSETS OF A PLAN THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR A LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE. FOR PURPOSES OF THE FOREGOING,
“PLAN” MEANS AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA
WHETHER OR NOT SUBJECT TO TITLE I OF ERISA, A “PLAN” AS DEFINED IN SECTION 4975
OF THE CODE, OR ANY ENTITY OR ACCOUNT DEEMED TO HOLD THE PLAN ASSETS OF ANY OF
THE FOREGOING.

 

EACH TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE TRUST, THE OWNER TRUSTEE, OR ANY
INTERMEDIARY. IF AT ANY TIME, THE TRUST DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH CERTIFICATE OR BENEFICIAL INTEREST IN SUCH CERTIFICATE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE TRUST
AGREEMENT, THE TRUST AND THE OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS
CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS
CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
TRUST. TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY
APPROPRIATE TAX TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS
PROVIDED IN THE TRUST AGREEMENT.

 

THIS CERTIFIES THAT Hyundai ABS Funding, LLC is the registered owner of a 100%
Certificate Percentage Interest that is nonassessable, fully-paid, beneficial
ownership interest in the assets of Hyundai Auto Receivables Trust 2020-B (the
“Trust”) formed by Hyundai ABS Funding, LLC, a Delaware limited liability
company (the “Depositor”).

 

The Trust is governed by an Amended and Restated Trust Agreement dated as of
July 22, 2020 (the “Trust Agreement”), among the Depositor, Administrator and
U.S. Bank Trust National Association, as owner trustee (the “Owner Trustee”), a
summary of certain of the pertinent provisions of which is set forth below. To
the extent not otherwise defined herein, the capitalized terms used herein have
the meanings assigned to them in the Sale and Servicing Agreement among the
Trust, the Depositor, Hyundai Capital America, as Seller and Servicer
(the “Servicer”) and Citibank, N.A., as Indenture Trustee (“Indenture Trustee”),
dated as of July 22, 2020 as the same may be amended or supplemented from time
to time.

 



 A-2(2020-B Amended and Restated Trust Agreement)

 

 

This Certificate is one of the duly authorized Trust Certificates designated as
Hyundai Auto Receivables Trust 2020-B Asset Backed Trust Certificates (herein
called the “Trust Certificates”). Also issued under the Indenture dated as of
July 22, 2020 between the Trust and the Indenture Trustee, are six classes of
Notes, designated as 0.27088% Asset Backed Notes, Class A-1 (the “Class A-1
Notes”), 0.38% Asset Backed Notes, Class A-2 (the “Class A-2 Notes”), 0.48%
Asset Backed Notes, Class A-3 (the “Class A-3 Notes”), 0.62% Asset Backed Notes,
Class A-4 (the “Class A-4 Notes”), 0.94% Asset Backed Notes, Class B (the “Class
B Notes”) and 1.60% Asset Backed Notes, Class C (the “Class C Notes”,
collectively with the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes,
the Class A-4 Notes and the Class B Notes, the “Notes”). This Trust Certificate
is issued under and is subject to the terms, provisions and conditions of the
Trust Agreement, to which Trust Agreement the holder of this Trust Certificate
by virtue of the acceptance hereof assents and by which such holder is bound.
Under the Trust Agreement, there will be distributed on the 15th day of each
month (or, if such 15th day is not a Business Day, the next Business Day),
commencing on August 17, 2020, to the Person in whose name this Trust
Certificate is registered at the close of business on the last day of the
preceding month, such Certificateholder’s Certificate Percentage Interest of any
amounts available to be distributed to Certificateholders on such date.

 

The holder of this Trust Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Trust Certificate are subordinated to
the rights of the Noteholders as described in the Sale and Servicing Agreement,
the Indenture and the Trust Agreement, as applicable.

 

It is the intent of the Depositor and the Certificateholders that, for purposes
of U.S. federal income, state and local income and franchise tax, until the
Trust Certificates are beneficially owned by more than one Person (and all such
owners are not treated as the same Person for U.S. federal income tax purposes),
the Trust will be disregarded as an entity separate from its owner. At such time
that the Trust Certificates are beneficially owned by more than one Person (and
all such owners are not treated as the same Person for U.S. federal income tax
purposes), it is the intent of the Depositor and the Certificateholders that,
for purposes of U.S. federal income, state and local income and franchise tax,
the Trust will be treated as a partnership, the assets of which are the assets
held by the Trust, and the Certificateholders will be treated as partners in
that partnership. The Depositor and the Certificateholders, by acceptance of a
Trust Certificate, agree to treat, and to take no action inconsistent with the
treatment of, the Trust as such for tax purposes.

 

Each Certificateholder, by its acceptance of a Trust Certificate, covenants and
agrees that such Certificateholder will not at any time institute against the
Depositor, or join in or encourage any institution against the Depositor of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Trust
Certificates, the Notes, the Trust Agreement or any of the Basic Documents.

 



 A-3(2020-B Amended and Restated Trust Agreement)

 

 

Each Certificateholder by accepting a Trust Certificate acknowledges that such
Certificateholder’s Trust Certificates represent beneficial interests in the
Trust only and do not represent interests in or obligations of Depositor, the
Servicer, Administrator, Seller, Owner Trustee, Indenture Trustee or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in the Trust Agreement,
the Trust Certificates or the Basic Documents. In furtherance of and not in
derogation of the foregoing, each Certificateholder, by accepting a Trust
Certificate, acknowledges and agrees that it shall have no right, title or
interest in or to any assets or interests therein of the Depositor (other than
the Trust Estate and Reserve Account relating to this transaction) conveyed or
purported to be conveyed by the Depositor to another securitization trust or
other Person or Persons in connection therewith (whether by way of a sale,
capital contribution or by virtue of the granting of a lien) (“Other Assets”).
To the extent that, notwithstanding the agreements and provisions contained
herein, a Certificateholder either (i) asserts an interest or claim to, or
benefit from, Other Assets, whether asserted against or through the Depositor or
any other Person owned by the Depositor, or (ii) is deemed to have any such
interest, claim or benefit in or from Other Assets, whether by operation of law,
legal process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Federal Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), and
whether deemed asserted against or through the Depositor or any other Person
owned by the Depositor, then each Certificateholder, by accepting a Trust
Certificate, further acknowledges and agrees that any such interest, claim or
benefit in or from Other Assets is and shall be expressly subordinated to the
indefeasible payment in full of all obligations and liabilities of the Depositor
which, under the terms of the relevant documents relating to the securitization
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to priority of
distribution or application under applicable law, including insolvency laws, and
whether asserted against Depositor or any other Person owned by the Depositor),
including the payment of post-petition interest on such other obligations and
liabilities. This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code. Each
Certificateholder, by acceptance of a Trust Certificate, further acknowledges
and agrees that no adequate remedy at law exists for a breach of this paragraph
and the terms of this paragraph may be enforced by an action for specific
performance. The provisions of this paragraph shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
the Trust Agreement.

 

By acquiring a Trust Certificate (or interest therein), each purchaser and
transferee (and if the purchaser or transferee is a Plan, its fiduciary) shall
be deemed to represent and warrant that such purchaser or transferee is not
acquiring such Trust Certificate (or interest therein) with the assets of a Plan
that is subject to Title I of ERISA, Section 4975 of the Code or a Similar Law.

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of Owner Trustee, by manual or facsimile signature, this
Trust Certificate shall not entitle the holder hereof to any benefit under the
Trust Agreement or the Sale and Servicing Agreement or be valid for any purpose.

 



 A-4(2020-B Amended and Restated Trust Agreement)

 

 

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 



 A-5(2020-B Amended and Restated Trust Agreement)

 

 

IN WITNESS WHEREOF, Owner Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Trust Certificate to be duly executed.

 

Dated:________________, 2020

 

HYUNDAI AUTO RECEIVABLES TRUST 2020-B

 

By: U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity,
but solely as Owner Trustee

 

By:_______________________________________

Authorized Signatory

 



 A-6(2020-B Amended and Restated Trust Agreement)

 

  

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.

 

U.S. BANK TRUST
NATIONAL ASSOCIATION,
as Owner Trustee

 

By:______________________________

Name:
Title:

 

OR

 

Citibank, N.A.,
as Authenticating Agent for the Owner Trustee

 

By:______________________________

Name:
Title:

 



 A-7(2020-B Amended and Restated Trust Agreement)

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

 



 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 



 

(Please print or type name and address, including postal zip code, of assignee)

 

the within Trust Certificate, and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________________________, attorney, to
transfer said Trust Certificate on the books of the Certificate Registrar, with
full power of substitution in the premises.

 

Dated: ______________________
                   _____________________________________

 

Signature Guaranteed:

 

______________________________________

 

NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Trust Certificate in
every particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Certificate Registrar, which requirements include membership
or participation in STAMP or such other “signature guarantee program” as may be
determined by the Certificate Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.

 



 A-8(2020-B Amended and Restated Trust Agreement)

 

 

EXHIBIT B

 

[RESERVED]

 

 

 B-1(2020-B Amended and Restated Trust Agreement)

 



  

EXHIBIT C

 

FORM OF TRANSFEREE CERTIFICATE (QIB LETTER)

 

[               ], 20__

 

Hyundai Auto Receivables Trust 2020-B,
as Issuer

c/o U.S. Bank Trust National Association,
as Owner Trustee

 

U.S. Bank Trust National Association,
as Owner Trustee

 

Citibank, N.A.,
as Certificate Registrar

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of [ ]% Certificate Percentage Interest
Asset Backed Trust Certificates (the “Trust Certificates”) of Hyundai Auto
Receivables Trust 2020-B (the “Issuer”), a trust formed by Hyundai ABS Funding,
LLC (the “Depositor”), we confirm that:

 

a.       We are a “qualified institutional buyer” as defined in Rule 144A
(“QIB”) and are acquiring the Trust Certificate for our own institutional
account (and not for the account of others) or as a fiduciary or agent for
others (which others also are QIBs).

 

b.       We acknowledge that the Trust Certificates have not been and will not
be registered under the Securities Act or the securities laws of any
jurisdiction.

 

c.       We are familiar with Rule 144A and are aware that the sale is being
made in reliance on Rule 144A and we are not acquiring the Trust Certificates
with a view to, or for resale in connection with, a distribution that would
constitute a public offering within the meaning of the Securities Act or a
violation of the Securities Act, and that, if in the future we decide to resell,
assign, pledge or otherwise transfer any Trust Certificates, such Trust
Certificates may be resold, assigned, pledged or transferred only (i) to the
Depositor or any Affiliate thereof, (ii) so long as such Trust Certificate is
eligible for resale pursuant to Rule 144A, to a person whom we reasonably
believe after due inquiry is a QIB acting for its own account (and not for the
account of others) or as a fiduciary or agent for others (which others also are
QIBs) to whom notice is given that the resale, pledge, assignment or transfer is
being made in reliance on Rule 144A, (iii) pursuant to an effective registration
statement under the Securities Act or (iv) in a sale, pledge or other transfer
made in a transaction otherwise exempt from the registration requirements of the
Securities Act, in which case (A) the Owner Trustee will require that both the
prospective transferor and the prospective transferee certify to the Owner
Trustee and the Depositor in writing the facts surrounding such transfer, which
certification shall be in form and substance satisfactory to the Owner Trustee
and the Depositor and (B) the Owner Trustee will require a written opinion of
counsel (which will not be at the expense of the Depositor or the Owner Trustee)
satisfactory to the Depositor and the Owner Trustee to the effect that such
transfer will not violate the Securities Act, in each case in accordance with
any applicable securities or “Blue Sky” laws of any state of the United States;

 



 C-1(2020-B Amended and Restated Trust Agreement)

 



  

d.       We have neither acquired nor will we transfer any Trust Certificate we
purchase (or any interest therein) or cause any such Trust Certificate (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

 

e.       Unless the Owner Trustee has received an opinion from a nationally
recognized tax counsel in form and substance acceptable to the Depositor (which,
for the avoidance of doubt, may rely on reasonable representations of the
applicable transferee) to the effect that the proposed transfer to such
transferee without the representation pursuant to this paragraph (e) will not
cause the Trust to be treated as a publicly traded partnership within the
meaning of Section 7704 of the Code, we either (A) are not, and will not become,
a partnership, Subchapter S corporation or grantor trust for U.S. federal income
tax purposes (or a disregarded entity of any of the foregoing) or (B) are such
an entity, but (x) none of the direct or indirect beneficial owners of any of
the interests in us have allowed or caused, or will allow or cause, 50% or more
of the value of such interests in us to be attributable to our ownership of
Restricted Notes (if any) and the Trust Certificates and (y) it is not and will
not be a principal purpose of the arrangement involving our beneficial interest
in any Restricted Notes or Trust Certificates to permit any partnership to
satisfy the 100 partner limitation of Treasury Regulation section
1.7704-1(h)(1)(ii) necessary for such partnership not to be classified as a
publicly traded partnership under the Code.

 

f.       We (A) are acquiring the Trust Certificate for the account of [______]
Persons, as agent or nominee, and we will notify the Owner Trustee of any
changes in the number of such Persons and (B) understand that any such change in
the number of Persons for whose account a Trust Certificate is held shall
require the written consent of the Owner Trustee, which consent shall be granted
unless the Owner Trustee determines that such proposed change in number of
Persons would create a risk that the Trust would be classified for U.S. federal
or any applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation.

 

g.       We understand that no subsequent transfer of the Trust Certificates (or
any interest therein) is permitted unless (A) such transfer is of a Trust
Certificate with a Certificate Percentage Interest of more than 2% (or of an
interest in a Trust Certificate representing a Certificate Percentage Interest
of more than 2%), (B) the proposed transferee to provide to the Owner Trustee
and the Depositor a letter substantially in the form of this Exhibit C to the
Trust Agreement (unless the Depositor shall have received an opinion of
nationally recognized tax counsel to the effect that such transfer without such
an accompanying representation letter will not cause the Trust to be treated as
an association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes and the Depositor shall consent in writing that no
such written representation letter is required) or such other written statement
as the Owner Trustee shall prescribe and (C) the Trust consents in writing to
the proposed transfer, which consent shall be granted unless the Owner Trustee
determines that such transfer would create a risk that the Trust would be
classified for U.S. federal or any applicable state tax purposes as an
association (or a publicly traded partnership) taxable as a corporation or
otherwise cause the Trust to become a publicly traded partnership for U.S.
federal income tax purposes.

 



 C-2(2020-B Amended and Restated Trust Agreement)

 

 

h.       (A) We shall provide to the Administrator on behalf of the Trust and
the Depositor any further information required by the Trust to comply with
Sections 6221 through 6241 of the Code (and any corresponding provision of state
law), including Section 6226(a) of the Code and (B) if we are not the beneficial
owner of a Trust Certificate, such beneficial owner shall provide to the
Administrator on behalf of the Trust and the Depositor any further information
required by the Trust to comply with Sections 6221 through 6241 of the Code (and
any corresponding provision of state law), including Section 6226(a) of the Code
and, to the extent the Trust determines such appointment necessary for it to
make an election under Section 6226(a) of the Code (or any corresponding
provision of state law), we hereby appoint the transferee as our agent for
purposes of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Code (and any corresponding
provision of state law).

 

i.       We understand that no transfer of a Trust Certificate (or interest
therein) shall be permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuer to be a Section 385 Controlled Partnership (i.e., 80 percent
or more of the Issuer’s ownership interests are owned, directly or indirectly,
by one or more members of a Section 385 Expanded Group) that has an expanded
group partner (within the meaning of Treasury Regulation section 1.385-3(g)(12))
which is a Domestic Corporation and (ii) either (x) a member of such Section 385
Expanded Group owns any Notes or (y) a Section 385 Controlled Partnership of
such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in the Section 385 Controlled
Partnership is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). We
understand that no transfer of a Trust Certificate (or interest therein) shall
be permitted (nor shall a Trust Certificate be so held) if (i) it results in the
Issuer becoming a disregarded as an entity separate for U.S. federal income tax
purposes from a Domestic Corporation and (ii) either (x) a member of a Section
385 Expanded Group that includes such Domestic Corporation owns any Notes or (y)
a Section 385 Controlled Partnership of such Section 385 Expanded Group owns any
Notes (in the case of clause (x), unless such member, or in the case of clause
(y), unless each member of the Section 385 Expanded Group that is a partner in
such Section 385 Controlled Partnership is a member of the consolidated group
(as described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). For purposes of determining the Issuer’s ownership
interests in clause (i) of the first sentence of this paragraph, any Restricted
Notes shall be taken into account either as debt interests or ownership
interests based on whichever treatment, if any, would result in the Issuer as a
Section 385 Controlled Partnership or a disregarded entity for purposes of
applying this paragraph’s restriction (it being understood that if the
Restricted Notes are taken into account as ownership interests for this purpose
then the Restricted Notes are not also considered Notes for the Note ownership
restriction of this paragraph).

 

j.       We understand that the Opinion of Counsel to the Trust that the Trust
is not a publicly traded partnership taxable as a corporation is dependent in
part on the accuracy of the representations in paragraphs (d), (e), (f), (g),
(h) and (i) above. We understand that if we are acquiring the Trust Certificates
as agent or nominee for any other Person(s), such Person(s) confirm the
representations in paragraphs (d), (e), (f), (g), (h) and (i) above as such
representations apply to such Person(s).

 



 C-3(2020-B Amended and Restated Trust Agreement)

 

 

k.       We (and any Person for which we hold Trust Certificates as agent or
nominee) shall deliver to the Owner Trustee and the Depositor a valid, properly
completed and duly executed IRS Form W-9 (or applicable successor form)
certifying that we are a United States person and not subject to backup
withholding, a valid, properly completed and duly executed IRS Form W-8IMY (with
IRS Forms W-9 attached for each partner) which states that we are “a
look-through foreign partnership for purposes of Section 1446 of the Code” and
we receive the consent of the Depositor, or other information or documentation
requested by the Owner Trustee or the Depositor to determine, in its sole
discretion, that payments on such Trust Certificates will not be subject to
withholding under U.S. tax law and we receive the consent of the Depositor. If,
at any time, we cease to comply with this clause (i), the Depositor or Issuer
may in its sole and absolute discretion (x) withhold on distributions in respect
of our Trust Certificates, and/or require us to forfeit distributions in respect
of such Trust Certificates, provided that such remedies may only be exercised in
respect of the periods of non-compliance, and/or (y) upon written notice to us
by the Depositor or Trust, require us promptly to dispose of such Trust
Certificates to a United States person within the meaning of Section 7701(a)(30)
of the Code (or if such disposition or other cure of non-compliance does not
occur within 10 business days after receiving such notice to dispose of the
Trust Certificates, to the Depositor or a person designated by the Depositor for
an amount determined in good faith, but at the sole discretion of the
Depositor).

 

l.       We (and any Person for which we hold Trust Certificates as agent or
nominee) understand that complying with Section 1446(f) of the Code is not the
responsibility of the Trust, and that a transferor and transferee of a Trust
Certificate may be subject to withholding or a withholding obligation, as the
case may be, in the event that the Trust is treated as a partnership for U.S.
federal income tax purposes and there is a failure to comply with Section
1446(f) of the Code.

 

m.       We understand (and if we are any type of employee benefit plan or other
retirement account or arrangement, our fiduciary understands) that no Trust
Certificate may be acquired or held by or for the account of (i) an employee
benefit plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) that is subject to the provisions of
Title I of ERISA, (ii) a plan described in Section 4975(e)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”) that is subject to Section 4975 of
the Code, (iii) any other plan that is subject to a law that is substantially
similar to Title I of ERISA or Section 4975 of the Code, or (iv) any entity or
account whose underlying assets include plan assets of any of the foregoing.
Each Person who acquires any Trust Certificate or interest therein will certify
that the foregoing conditions are satisfied.

 

n.       We are aware that we (or any account for which we are purchasing) may
be required to bear the economic risk of an investment in the Trust Certificates
for an indefinite period, and we (or such account) are able to bear such risk
for an indefinite period.

 



 C-4(2020-B Amended and Restated Trust Agreement)

 

 

o.       We understand that the Trust Certificates will bear legends
substantially as set forth in Section 3.12 of the Trust Agreement.

 

p.       If we are acquiring any Trust Certificates for the account of one or
more QIB, we represent that we have sole investment discretion with respect to
each such account and that we have full power to make the foregoing
acknowledgments, representations and agreements on behalf of each such account.

 

q.       We (and any Person for which we hold Trust Certificates as agent or
nominee) acknowledge that the Owner Trustee, the Depositor, and their
Affiliates, and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements.

 

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

By:______________________________

Name:
Title:

 



 C-5(2020-B Amended and Restated Trust Agreement)

 

 

EXHIBIT D

 

FORM OF TRANSFEREE CERTIFICATE (INVESTMENT LETTER)

 

[               ], 20__

 

Hyundai Auto Receivables Trust 2020-B,
as Issuer

c/o U.S. Bank Trust National Association,
as Owner Trustee

 

U.S. Bank Trust National Association,
as Owner Trustee

 

Citibank, N.A.,
as Certificate Registrar

 

Re: Hyundai Auto Receivables Trust 2020-B Certificates

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above-referenced Certificates (the
“Certificates”) we certify that (a) we understand that the Certificates have not
been registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities laws and are being transferred to us in a transaction that is
exempt from the registration requirements of the Act and any such laws, (b) we
have such knowledge and experience in financial and business matters that we are
capable of evaluating the merits and risks of investments in the Certificates,
(c) we have had the opportunity to ask questions of and receive answers
concerning the purchase of the Certificates and all matters relating thereto or
any additional information deemed necessary to our decision to purchase the
Certificates, (d) we are acquiring the Certificates for investment for our own
account and not with a view to any distribution of such Certificates (but
without prejudice to our right at all times to sell or otherwise dispose of the
Certificates in accordance with clause (f) below), (e) we have not offered or
sold any Certificates to, or solicited offers to buy any Certificates from, any
person, or otherwise approached or negotiated with any person with respect
thereto, or taken any other action that would result in a violation of Section 5
of the Act or any other applicable securities laws, (f) we will not sell,
transfer or otherwise dispose of any Certificates unless (1) such sale, transfer
or other disposition is made pursuant to an effective registration statement
under the Act and in compliance with any relevant securities laws or is exempt
from such registration requirements and (2) the purchaser or transferee of such
Certificate has executed and delivered to you a certificate to substantially the
same effect as this certificate and (3) the purchaser and the transferee has
otherwise complied with all conditions for transfer set forth in the Amended and
Restated Trust Agreement to be dated as of July 22, 2020 (the “Trust
Agreement”), among Hyundai Auto Receivables Trust 2020-B (the “Trust”), U.S.
Bank Trust National Association, as Owner Trustee and Hyundai Capital America,
(g) we have executed the confidentiality agreement substantially in the form
attached hereto and (h) we are a United States person within the meaning of
Section 7701(a)(30) of the Code.

 



 D-1(2020-B Amended and Restated Trust Agreement)

 

 

Further, we certify the following (which we understand are generally intended to
prevent the Issuer from being characterized as a “publicly traded partnership”
within the meaning of Section 7704 of the Code):

 

i       We have neither acquired nor will we transfer any Certificate we
purchase (or any interest therein) or cause any such Certificate (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

 

ii.       We either (A) are not, and will not become, a partnership, Subchapter
S corporation or grantor trust for U.S. federal income tax purposes (or a
disregarded entity of any of the foregoing) or (B) are such an entity, but (x)
none of the direct or indirect beneficial owners of any of the interests in us
have allowed or caused, or will allow or cause, 50% or more of the value of such
interests in us to be attributable to our ownership of Restricted Notes (if any)
and the Certificates and (y) it is not and will not be a principal purpose of
the arrangement involving our beneficial interest in any Restricted Notes or
Certificates to permit any partnership to satisfy the 100 partner limitation of
Treasury Regulation section 1.7704-1(h)(1)(ii) necessary for such partnership
not to be classified as a publicly traded partnership under the Code.

 

iii.       We (A) are acquiring the Certificate for the account of [______]
Persons as agent of nominee and we will notify the Owner Trustee of any changes
in the number of such Persons and (B) understand that any such change in the
number of Persons for whose account a Certificate is held shall require the
written consent of the Owner Trustee, which consent shall be granted unless the
Owner Trustee determines that such proposed change in number of Persons would
create a risk that the Trust would be classified for U.S. federal or any
applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation.

 

iv.       (A) We shall provide to the Administrator on behalf of the Trust and
the Depositor any further information required by the Trust to comply with
Sections 6221 through 6241 of the Code (and any corresponding provision of state
law), including Section 6226(a) of the Code and (B) if we are not the beneficial
owner of a Certificate, such beneficial owner shall provide to the Administrator
on behalf of the Trust and the Depositor any further information required by the
Trust to comply with Sections 6221 through 6241 of the Code (and any
corresponding provision of state law), including Section 6226(a) of the Code
and, to the extent the Trust determines such appointment necessary for it to
make an election under Section 6226(a) of the Code (or any corresponding
provision of state law), we hereby appoint the transferee as our agent for
purposes of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Code (and any corresponding
provision of state law).

 

v.       We understand that no transfer of a Trust Certificate (or interest
therein) shall be permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuer to be a Section 385 Controlled Partnership (i.e., 80 percent
or more of the Issuer’s ownership interests are owned, directly or indirectly,
by one or more members of a Section 385 Expanded Group) that has an expanded
group partner (within the meaning of Treasury Regulation section 1.385-3(g)(12))
which is a Domestic Corporation and (ii) either (x) a member of such Section 385
Expanded Group owns any Notes or (y) a Section 385 Controlled Partnership of
such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in the Section 385 Controlled
Partnership is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). We
understand that no transfer of a Trust Certificate (or interest therein) shall
be permitted (nor shall a Trust Certificate be so held) if (i) it results in the
Issuer becoming a disregarded as an entity separate for U.S. federal income tax
purposes from a Domestic Corporation and (ii) either (x) a member of a Section
385 Expanded Group that includes such Domestic Corporation owns any Notes or (y)
a Section 385 Controlled Partnership of such Section 385 Expanded Group owns any
Notes (in the case of clause (x), unless such member, or in the case of clause
(y), unless each member of the Section 385 Expanded Group that is a partner in
such Section 385 Controlled Partnership is a member of the consolidated group
(as described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). For purposes of determining the Issuer’s ownership
interests in clause (i) of the first sentence of this paragraph, any Restricted
Notes shall be taken into account either as debt interests or ownership
interests based on whichever treatment, if any, would result in the Issuer as a
Section 385 Controlled Partnership or a disregarded entity for purposes of
applying this paragraph’s restriction (it being understood that if the
Restricted Notes are taken into account as ownership interests for this purpose
then the Restricted Notes are not also considered Notes for the Note ownership
restriction of this paragraph).

 



 D-2(2020-B Amended and Restated Trust Agreement)

 

 

vi.       We understand that no subsequent transfer of the Certificates (or any
interest therein) is permitted unless (A) such transfer is of a Certificate with
a Certificate Percentage Interest of more than 2% (or of an interest in a
Certificate representing a Certificate Percentage Interest of more than 2%), (B)
the proposed transferee provides to the Owner Trustee and Hyundai Capital
America a letter substantially in the form of this letter or such other written
statement as the Owner Trustee shall prescribe and (C) the Trust consents in
writing to the proposed transfer, which consent shall be granted unless the
Owner Trustee determines that such transfer would create a risk that the Trust
would be classified for U.S. federal or any applicable state tax purposes as an
association (or a publicly traded partnership) taxable as a corporation or
otherwise cause the Trust to become a publicly traded partnership for U.S.
federal income tax purposes shall be a void transfer ab initio.

 

vii.       We understand that the opinion of counsel to the Trust that the Trust
is not a publicly traded partnership taxable as a corporation is dependent in
part on the accuracy of the representations in paragraphs (i), (ii), (iii),
(iv), (v) and (vi) above. We understand that if we are acquiring the
Certificates as agent or nominee for any other person(s), such person(s) confirm
the representations in paragraphs (i), (ii), (iii), (iv), (v) and (vi) above as
such representations apply to such person(s).

 

viii.       We understand that complying with Section 1446(f) of the Code is not
the responsibility of the Trust, and that a transferor and transferee of a Trust
Certificate may be subject to withholding or a withholding obligation, as the
case may be, in the event that the Trust is treated as a partnership for U.S.
federal income tax purposes and there is a failure to comply with Section
1446(f) of the Code.

 



 D-3(2020-B Amended and Restated Trust Agreement)

 

 

ix.       We acknowledge that the Owner Trustee, Hyundai Capital America, and
their Affiliates, and others will rely upon the truth and accuracy of the
foregoing acknowledgments, representations and agreements.

 

Very truly yours,

 

By:_____________________________

Name:
Title:

 



 D-4(2020-B Amended and Restated Trust Agreement)

 

 

EXHIBIT E

 

FORM OF CERTIFICATE OF TRUST OF
HYUNDAI AUTO RECEIVABLES TRUST 2020-B

 

This CERTIFICATE OF TRUST of HYUNDAI AUTO RECEIVABLES TRUST 2020-B (the
“Trust”), is being duly executed and filed by U.S. BANK TRUST NATIONAL
ASSOCIATION, a national banking association, as trustee, to form a statutory
trust under the Delaware Statutory Trust Act (12 Del. Code, ss. 3801 et seq.)
(the “Act”).

 

1.       Name. The name of the statutory trust formed hereby is HYUNDAI AUTO
RECEIVABLES TRUST 2020-B.

 

2.       Delaware Trustee. The name and business address of the trustee of the
Trust in the State of Delaware is U.S. BANK TRUST NATIONAL ASSOCIATION, 300
Delaware Avenue, 9th Floor, Wilmington, DE 19801.

 

3.       Effective Date. This Certificate of Trust shall be effective upon
filing with the Secretary of State.

 

IN WITNESS WHEREOF, the undersigned, being the sole trustee of the Trust, has
executed this Certificate of Trust pursuant to Section 3811(a) of the Act.

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as trustee

 

By:_______________________________

Name:
Title:

 

 E-1(2020-B Amended and Restated Trust Agreement)



 

 